Exhibit 10.2

 

EXECUTION VERSION

 

BARCLAYS
745 Seventh Avenue
New York, New York 10019

CREDIT SUISSE AG
CREDIT SUISSE LOAN
FUNDING LLC
Eleven Madison Avenue
New York, New York 10010

DEUTSCHE BANK AG NEW
YORK BRANCH
DEUTSCHE BANK AG
CAYMAN ISLANDS BRANCH
DEUTSCHE BANK
SECURITIES INC.
60 Wall Street
New York, New York 10005

 

 

 

GOLDMAN SACHS
LENDING PARTNERS LLC
GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282

MORGAN STANLEY
SENIOR FUNDING, INC.
1585 Broadway
New York, New York 10036

ROYAL BANK OF CANADA
200 Vesey Street
New York, New York 10281

 

CONFIDENTIAL

 

April 29, 2018

PROJECT LAKES
US$11.0 Billion Senior Secured Credit Facilities
US$19.0 Billion Senior Secured Bridge Loan Facility(1)

US$8.0 Billion Senior Unsecured Bridge Loan Facility

Commitment Letter

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

Attention:  J. Braxton Carter, Chief Financial Officer 

 

Ladies and Gentlemen:

T-Mobile USA, Inc., a Delaware corporation (the “Company” or “you”), has advised
Barclays Bank PLC (“Barclays”), Credit Suisse Loan Funding LLC (“CSLF”),
Deutsche Bank Securities Inc. (“DBSI”), Goldman Sachs Bank USA (“GS Bank”),
Morgan Stanley Senior Funding, Inc. (“MSSF”) and RBC Capital Markets(2) (“RBCCM”
and, together with Barclays, CSLF, DBSI, GS Bank and MSSF, the “Lead Arrangers”)
and Barclays, Credit Suisse AG (acting through such of its affiliates and
branches as it deems appropriate, “CS”), Deutsche Bank AG New York Branch
(“DBNY”), Deutsche Bank AG Cayman Islands Branch (“DBCI” and, together with DBSI
and DBNY, “DB”), GS Bank, Goldman Sachs Lending Partners LLC

 

--------------------------------------------------------------------------------

(1)                                 Subject to increase per Reallocation Notice.

 

(2)                                 RBC Capital Markets is a brand name for the
capital markets activities of Royal Bank of Canada and its affiliates.

 

1

--------------------------------------------------------------------------------


 

(“GSLP” and, together with GS Bank, “Goldman Sachs”), MSSF and Royal Bank of
Canada (“RBC” and, together with Barclays, CS, DBNY, DBCI, Goldman Sachs and
MSSF, the “Initial Lenders”; the Initial Lenders and the Lead Arrangers are
collectively referred to herein as the “Commitment Parties”, “we” or “us”) that
it intends to acquire (the “Acquisition”) all the issued and outstanding equity
interests of Sprint Corporation (“Sprint”) and to consummate the other
Transactions (such term and each other capitalized term used but not defined
herein having the meaning assigned to it in the Summary of Terms and Conditions
attached hereto as Exhibit A (the “Credit Facilities Term Sheet”) or Exhibit B
(the “Secured Bridge Facility Term Sheet”) or Exhibit C (the “Unsecured Bridge
Facility Term Sheet”), and together with the Credit Facilities Term Sheet and
the Secured Bridge Facility Term Sheet, the “Term Sheets”), as applicable).  In
that connection, the Company has requested that the Lead Arrangers agree to
structure and arrange (I) senior secured credit facilities in the aggregate
amount of US$11.0 billion, comprised of a US$4.0 billion five-year revolving
credit facility (the “Revolving Credit Facility”) and a US$7.0 billion
seven-year term loan facility (the “Term Loan Facility”, and together with the
Revolving Credit Facility, the “Senior Credit Facilities”; and the Senior Credit
Facilities together with the Secured Bridge Facility and the Unsecured Bridge
Facility, the “Facilities”), and (II) a senior secured 364-day bridge loan
facility in the amount of US$19.0 billion (which may (or as required by the Fee
Letter, shall) be increased by the Borrower upon delivery of a Reallocation
Notice (as defined below)) (the “Secured Bridge Facility”) and (III) a senior
unsecured bridge loan facility in the amount of US$8.0 billion (the “Unsecured
Bridge Facility” and, together with the Secured Bridge Facility, the “Bridge
Facilities”), in each case, to finance the Acquisition and the other
Transactions, and the Initial Lenders commit to provide the entire amount of the
Facilities as set forth below.

 

In connection with the foregoing, (a) Barclays is pleased to advise you of its
commitment to provide (w) 16.67% of the aggregate principal amount of the
Unsecured Bridge Facility, (x) 16.67% of the aggregate principal amount of the
Secured Bridge Facility, (y) 16.67% of the aggregate principal amount of the
Revolving Credit Facility and (z) 16.67% of the aggregate principal amount of
the Term Loan Facility, (b) CS is pleased to advise you of its commitment to
provide (w) 16.67% of the aggregate principal amount of the Unsecured Bridge
Facility, (x) 16.67% of the aggregate principal amount of the Secured Bridge
Facility, (y) 16.67% of the aggregate principal amount of the Revolving Credit
Facility and (z) 16.67% of the aggregate principal amount of the Term Loan
Facility, (c)(i) DBCI is pleased to advise you of its commitment to provide (x)
16.67% of the aggregate principal amount of the Unsecured Bridge Facility and
(y) 16.67% of the aggregate principal amount of the Secured Bridge Facility and
(ii) DBNY is pleased to advise you of its commitment to provide (x) 16.67% of
the aggregate principal amount of the Revolving Credit Facility and (y) 16.67%
of the aggregate principal amount of the Term Loan Facility, (d)(i) GSLP is
pleased to advise you of its commitment to provide (w) 16.67% of the aggregate
principal amount of the Unsecured Bridge Facility, (x) 6.05% of the aggregate
principal amount of the Secured Bridge Facility, (y) 4.17% of the aggregate
principal amount of the Revolving Credit Facility and (z) 16.67% of the
aggregate principal amount of the Term Loan Facility and (ii) GS Bank is pleased
to advise you of its commitment to provide (x) 10.62% of the aggregate principal
amount of the Secured Bridge Facility and (y) 12.50% of the aggregate principal
amount of the Revolving Credit Facility, (e) MSSF is pleased to advise you of
its commitment to provide (w) 16.67% of the aggregate principal amount of the
Unsecured Bridge Facility, (x) 16.67% of the aggregate principal amount of the
Secured Bridge Facility, (y) 16.67% of the aggregate principal amount of the
Revolving Credit Facility and (z) 16.67% of the aggregate principal amount of
the Term Loan Facility and (f) RBC is pleased to advise you of its commitment to
provide (w) 16.67% of the aggregate principal amount of the Unsecured Bridge
Facility, (x) 16.67% of the aggregate principal amount of the Secured Bridge
Facility, (y) 16.67% of the aggregate principal amount of the Revolving

 

2

--------------------------------------------------------------------------------


 

Credit Facility and (z) 16.67% of the aggregate principal amount of the Term
Loan Facility in each case upon the terms and subject to the conditions set
forth or referred to in this Commitment Letter and the Term Sheets.  The
commitments hereunder of the Initial Lenders are several and not joint. You and
the Lead Arrangers further agree that no other titles will be awarded, and no
other compensation will be paid (other than as expressly contemplated by this
Commitment Letter and the Fee Letter referred to below) in connection with the
Facilities unless you and the Lead Arrangers shall so agree.

 

It is agreed that (i) each of the Lead Arrangers will act as a joint lead
arranger and joint bookrunner for the Facilities, (ii) DBNY will act as
administrative agent and collateral agent for the Senior Credit Facilities,
(iii) GS Bank will act as administrative agent and collateral agent for the
Secured Bridge Facility and (iv) an affiliate of a Lead Arranger appointed by
the Company will act as administrative agent for the Unsecured Bridge Facility,
and each of them will, in such capacities, perform the duties and exercise the
authority customarily performed and exercised by it in such roles.  It is
further agreed that (i) DBSI shall have “left” placement in any and all
marketing materials and documentation used in connection with the Revolving
Credit Facility, (ii) CSLF shall have “left” placement in any and all marketing
materials and documentation used in connection with the Term Loan Facility and
(iii) Goldman, Sachs & Co. will act as global coordinator with respect to the
Facilities.  All other financial institutions and any Lead Arranger will be
listed in customary fashion (as mutually agreed to by the Lead Arrangers on the
date hereof and you) on any offering or marketing materials in respect of the
Facilities.

 

Notwithstanding the foregoing, you shall have the right (in consultation with
the Lead Arrangers) at any time on or prior to the 15th business day following
the date this Commitment Letter is executed and delivered by you to appoint an
unlimited number of additional joint lead arrangers and joint bookrunners and an
unlimited number of additional agents or co-agents or confer other titles with
respect to the Facilities in a manner and with economics determined by you and
reasonably acceptable to the Lead Arrangers (the “Additional Agents”); provided
that the aggregate economics payable to such Additional Agents in respect of the
Facilities shall not exceed thirty percent (30%) of the total economics which
would otherwise be payable to the Initial Lenders pursuant to the Fee Letter
(exclusive of any fees payable to the administrative agent in its capacity as
such) (it being understood that (i) the commitments of the Initial Lenders
hereunder will be reduced dollar-for-dollar by the amount of the commitments of
each such Additional Agent (or its relevant affiliate) (each, an “Additional
Initial Lender”) under each Facility, upon the execution of customary joinder
documentation reasonably satisfactory to the Lead Arrangers, (ii) the
commitments assumed by such Additional Initial Lender for each Facility will be
in proportion to the economics allocated to such Additional Agent and ratable
across all Facilities, and (iii) no Additional Agents (nor any affiliate
thereof) shall receive greater economics in respect of any Facility than those
received by Barclays, CS, DB, Goldman Sachs, MSSF and RBCCM. Each party hereto
agrees to execute such joinder agreements, amendments, amendments and
restatements and other documents with respect to this Commitment Letter as are
required to give effect to this paragraph.

 

Each Initial Lender reserves the right, prior to or after the execution of
definitive documentation for any Facility, to syndicate all or a portion of its
commitments in respect of such Facility hereunder to one or more financial
institutions identified by the Lead Arrangers in consultation with you and
reasonably acceptable to the Lead Arrangers and you (your consent not to be
unreasonably withheld), including, without limitation, any relationship lenders
designated by you and reasonably acceptable to the Lead Arrangers, that will
become parties to such definitive documentation or to this Commitment Letter as
set forth herein pursuant to a

 

3

--------------------------------------------------------------------------------


 

syndication to be managed by the Lead Arrangers (the Initial Lenders and other
the financial institutions becoming parties to such definitive documentation or
this Commitment Letter being collectively referred to as the “Lenders”).  You
agree until the date that is the earlier of (i) 60 days after the Closing Date
and (ii) the date on which a Senior Successful Syndication (as defined in the
Fee Letter) is achieved (such earlier date referred to in clauses (i) and (ii),
the “Syndication Date”) actively to assist, and to use commercially reasonable
efforts (consistent with the terms of the Business Combination Agreement) to
cause Sprint to assist, the Lead Arrangers in completing an orderly and Senior
Successful Syndication of each Facility.  In that regard, you agree promptly to
prepare and provide to the Lead Arrangers such information with respect to the
Company and its subsidiaries, and to use commercially reasonable efforts
(consistent with the terms of the Business Combination Agreement) to cause
Sprint promptly to prepare and provide to the Lead Arrangers such information
with respect to Sprint and its subsidiaries, in each case including financial
information, as the Lead Arrangers may reasonably request in connection with the
arrangement and syndication of each Facility; provided that the only financial
statements that you or Sprint shall be required to deliver are those financial
statements described in paragraphs 2 and 3 of Exhibit D attached hereto.  Your
assistance shall also include (a) your using commercially reasonable efforts to
ensure that the syndication efforts benefit materially from your existing
lending and investment banking relationships and (consistent with the terms of
the Business Combination Agreement) the existing lending and investment banking
relationships of Sprint, (b) direct contact between appropriate senior
management of the Company and the proposed Lenders (and your using commercially
reasonable efforts (consistent with the terms of the Business Combination
Agreement) to arrange such contact between appropriate senior management of
Sprint and the proposed Lenders), (c) your assistance, and your using
commercially reasonable efforts (consistent with the terms of the Business
Combination Agreement) to cause Sprint to assist, in the preparation of a
confidential information memorandum and other marketing materials to be used in
connection with the syndication of each Facility (collectively, “Information
Materials”), (d) your using commercially reasonable efforts to obtain, prior to
the launch of general syndication, indicative pro forma ratings of each Facility
and corporate/family ratings for each of the Company and Sprint from each of
Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Financial
Services LLC (“S&P”), and (e) the hosting, with the Lead Arrangers, of a single
lender meeting and a reasonable number of conference calls with prospective
Lenders at times to be mutually agreed.  In addition, to facilitate an orderly
and successful syndication of each Facility, you agree that, until the later of
the Closing Date and the completion of a successful syndication of each Facility
(as defined in the Fee Letter referred to below) you and your subsidiaries will
not (and you will use commercially reasonable efforts (consistent with the terms
of the Business Combination Agreement) to cause Sprint and its subsidiaries not
to) issue, sell, offer, place or arrange any debt securities or commercial bank
or other credit facilities of the Company, Sprint or their respective
subsidiaries that could reasonably be expected to materially and adversely
impair the primary syndication of such Facility, other than (i) the Facilities,
(ii) the Permanent Financing, (iii) any Debt Offers (as defined in the Business
Combination Agreement) and (iv) any debt excluded from the definition of the
term “Debt Incurrence” as defined in the Secured Bridge Facility Term Sheet, in
each case without the written consent of the Lead Arrangers, such consent not to
be unreasonably withheld or delayed.  Without limiting your obligations to
assist with the syndication efforts as set forth herein and notwithstanding
anything to the contrary contained in this Commitment Letter, the Term Sheets,
the Fee Letter or the definitive documentation for the Facilities, each Initial
Lender agrees that neither the commencement nor the completion of a successful
syndication nor the obtaining of ratings nor your compliance with this paragraph
in any other manner shall constitute a condition to the funding under any
Facility on the Closing Date.

 

4

--------------------------------------------------------------------------------


 

You agree, at the request of the Lead Arrangers, to assist, and to use
commercially reasonable efforts (consistent with the terms of the Business
Combination Agreement) to cause Sprint to assist, in the preparation of an
additional version of the Information Materials to be used by prospective
Lenders’ public-side employees and representatives who do not wish to receive
material non-public information (within the meaning of United States Federal
securities laws) with respect to the Company, Sprint, their respective
subsidiaries and any securities of any of the foregoing (“MNPI”) and who may be
engaged in investment and other market related activities with respect to the
Company, Sprint, their respective subsidiaries or any securities of any of the
foregoing.  It is understood that, in connection with your assistance described
above, you will provide customary authorization letters (and you will use
commercially reasonable efforts, consistent with the terms of the Business
Combination Agreement, to have Sprint provide such letter) to the Lead Arrangers
authorizing the distribution of the Information Materials to prospective Lenders
and, in the case of any distribution of any Information Materials, to
“public-siders”, containing a representation that such Information Materials do
not contain MNPI and a customary “10b-5” representation.  You agree that the
following documents may be distributed to both “private-siders” and
“public-siders” unless you advise the Lead Arrangers in writing (including by
email) within a reasonable time prior to their intended distribution that such
materials should only be distributed to “private-siders” and provided that you
shall have been given a reasonable opportunity to review such documents: (a) the
Term Sheets, (b) administrative materials prepared by any Lead Arranger for
prospective Lenders (such as lender meeting invitations, lender allocations and
funding and closing memoranda), (c) notifications of changes in the terms of the
Facilities, and (d) drafts of the definitive documentation for the Facilities. 
If you advise us that any of the foregoing should be distributed only to
“private-siders”, then “public-siders” will not receive such materials without
further discussions with you. 

 

You hereby represent and covenant that (a) all written information, other than
the Projections (as defined below) and information of a general economic or
industry nature, that has been or will be made available to any of the Initial
Lenders or Lead Arrangers by or on behalf of you in connection with the
Transactions (the “Information”) is or, when furnished, will be, in each case
when taken as a whole and in light of the circumstances when furnished, correct
in all material respects at the time furnished and does not or will not at the
time furnished contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained therein,
taken as a whole, not materially misleading in light of the circumstances under
which such statements are made and (b) the projections, financial estimates,
forecasts and other forward-looking information that have been or will be made
available to any of the Initial Lenders or Lead Arrangers by or on behalf of you
in connection with the Transactions (the “Projections”) have been or will be
prepared in good faith based upon assumptions believed by you to be reasonable
at the time made and at the time the Projections are so made available (it being
understood that the Projections, by their nature, are inherently uncertain and
no assurances are being given that the results reflected in the Projections will
be achieved); provided that, with respect to any Information or Projections
prepared by or relating to Sprint or its subsidiaries, the foregoing
representations are made only to the best of your knowledge.  You agree that if
at any time until the later of the Syndication Date and the Closing Date you
become aware that the representations in the immediately preceding sentence
would not be true in any material respect if the Information and Projections
were being furnished, and such representations were being made, at such time,
then you will (and with respect to Sprint, use your commercially reasonable
efforts to cause Sprint to) promptly supplement the Information and the
Projections so that such representations or warranties would be true in all
material respects under those circumstances.  You understand that in connection
with the syndication of the Facilities we will use and rely on the Information
without independent verification thereof. Notwithstanding the foregoing, it is
understood that each Initial Lender’s commitments hereunder are not subject

 

5

--------------------------------------------------------------------------------


 

to or conditioned upon the accuracy of the representations set forth in this
paragraph, and notwithstanding anything to the contrary contained in this
Commitment Letter, the Term Sheets, the Fee Letter or the definitive
documentation for the Facilities, the accuracy of such representations shall not
constitute a condition to the funding under any Facility on the Closing Date.

 

The Lead Arrangers will, in consultation with you, manage all aspects of the
syndication of the Facilities, including decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate, the
allocations of the commitments among the Lenders, the allocation of any title or
role to any Lender and the amount and distribution of fees among the Lenders; it
being understood and agreed that we will not syndicate to those persons
identified in writing to the Lead Arrangers on or prior to our execution of this
Commitment Letter and, with respect to persons who are competitors of you or
your subsidiaries or Sprint or its subsidiaries, identified in writing from time
to time after the date of this Commitment Letter (but without retroactive
effect) and, in each case, their affiliates (other than bona fide debt fund
affiliates of competitors) to the extent such affiliates are identified in
writing or are otherwise clearly identifiable on the basis of name
(collectively, the “Disqualified Lenders).  Notwithstanding the Lead Arrangers’
right to syndicate the Facilities (but subject to the fourth paragraph of this
Commitment Letter and other than in the case of an assignment of commitments
under the Secured Bridge Facility with your consent pursuant to a customary
joinder agreement to this Commitment Letter), no Initial Lender shall be
relieved or released from its commitment hereunder prior to the funding thereof
on the Closing Date in connection with any syndication, assignment or
participation of such Facility (and unless you otherwise agree in writing, each
Initial Lender and each Lead Arranger shall at all times retain exclusive
control over all its rights and obligations with respect to such Facility and
its commitments in respect thereof, including all rights with respect to
consents, modifications, supplements, waivers and amendments of this Commitment
Letter and the definitive documentation with respect to such Facility, and each
Initial Lender and each Lead Arranger shall notify you of any participation of
its commitments in respect of the Revolving Credit Facility hereunder).  In
connection with any assignments to Additional Initial Lenders via a customary
joinder agreement, you agree, at the request of the Lead Arrangers, to enter
into appropriate documentation (including, if requested by the Lead Arrangers,
an amendment and restatement of this Commitment Letter, or one or more joinder
agreements, pursuant to which such Additional Initial Lender will become parties
to this Commitment Letter and extend commitments in respect of such Facility
directly to you) containing provisions relating to the allocation of titles and
roles (subject, for the avoidance of doubt, to your rights set forth in
paragraph 4 of this Commitment Letter to determine titles and roles), rights and
responsibilities in connection with the syndication of such Facility and the
allocation of any reductions in the amount of such Facility and, subject to the
provisions hereof and of the Fee Letter, rights of the Additional Initial
Lenders to participate in determinations to be made by the Lead Arrangers under
this Commitment Letter and the Fee Letter (but which will not, except as agreed
by you, add any new conditions to the availability of any Facility or change the
terms of any Facility or increase the aggregate compensation payable by you in
connection therewith as set forth in this Commitment Letter and in the Fee
Letter). You acknowledge and agree that the amount of the Secured Bridge
Facility will be reduced as provided under the “Mandatory Commitment Reduction
and Prepayment” section of the Secured Bridge Facility Term Sheet upon the
occurrence of any of the events described therein at any time after the date
hereof, and that any such reduction will be allocated on a pro rata basis (or,
in the case of any Additional Initial Lender, on a less than pro rata basis, if
so provided in the joinder or other applicable agreement pursuant to which it
become a party hereto) among the commitments of the Initial Lenders and the
Additional Initial Lenders in respect of the Secured Bridge Facility or, to the
extent permitted in the Secured Bridge Facility Term Sheet, the other
Facilities. You

 

6

--------------------------------------------------------------------------------


 

acknowledge and agree that the amount of the Unsecured Bridge Facility will be
reduced as provided under the “Mandatory Commitment Reduction and Prepayment”
section of the Unsecured Bridge Facility Term Sheet upon the occurrence of any
of the events described therein at any time after the date hereof, and that any
such reduction will be allocated on a pro rata basis (or, in the case of any
Additional Initial Lenders, on a less than pro rata basis, if so provided in the
joinder or other applicable agreement pursuant to which it become a party
hereto) among the commitments of the Initial Lenders and the Additional Initial
Lenders in respect of the Unsecured Bridge Facility or, to the extent permitted
in the Secured Bridge Facility Term Sheet, the other Facilities.

 

As consideration for the Initial Lenders’ commitments hereunder and our
agreements to perform the services described herein, you agree to pay to us the
fees as set forth in the lead arranger fee letter dated the date hereof and
delivered herewith (the “Fee Letter”).

 

The commitments of the Initial Lenders and the agreements of the Initial Lenders
and the Lead Arrangers hereunder in respect of each Facility are subject only to
the following conditions (collectively, the “Funding Conditions”, and the date
on which such conditions are satisfied or waived, the “Closing Date”):  (a)
except as (i) set forth in any Sprint Filed SEC Documents (as defined in the
Business Combination Agreement), excluding any disclosures in such Sprint Filed
SEC Documents (as defined in the Business Combination Agreement) contained in
any risk factors section, any section related to forward-looking statements and
other disclosures that are predictive, cautionary or forward-looking in nature,
or (ii) except as disclosed in the disclosure letter delivered by Sprint to
T-Mobile (as defined in the Business Combination Agreement) at or prior to the
execution of the Business Combination Agreement, since March 31, 2017, there
have been no Effects (as defined in the Business Combination Agreement) that,
individually or in the aggregate, have had or would reasonably be expected to
have a “Material Adverse Effect on Sprint” (as defined in the Business
Combination Agreement), (b) the execution and delivery by the Borrower and the
Guarantors of definitive documentation for such Facility consistent with this
Commitment Letter, the applicable Term Sheet and the Fee Letter and subject to
the Documentation Provision and (c) the satisfaction or waiver of the other
conditions expressly set forth in Exhibit D attached hereto.  For purposes of
the foregoing, “Material Adverse Effect” means any Material Adverse Effect on
Sprint (as defined in the Business Combination Agreement).  It is understood
that there are no conditions (implied or otherwise) to the commitment hereunder
(including compliance with the terms of this Commitment Letter, the Term Sheets,
the Fee Letter, the definitive documentation for the Facilities or otherwise)
other than the Funding Conditions (and upon satisfaction or waiver of the
Funding Conditions, the funding duly requested by the Borrower under each
Facility on the Closing Date shall occur).

 

Notwithstanding anything in this Commitment Letter, the Term Sheets, the Fee
Letter, the definitive documentation for the Facilities or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, (a) the only representations the making and accuracy of which shall be
a condition to availability of the Facilities on the Closing Date shall be (i)
the representations made by Sprint in the Business Combination Agreement as are
material to the interests of the Lenders, but only to the extent that you (or
your affiliates) have the right under the Business Combination Agreement to
terminate your obligations under the Business Combination Agreement or not to
consummate the Acquisition as a result of such representations in the Business
Combination Agreement being inaccurate (the “Business Combination Agreement
Representations”) and (ii) the Specified Representations (as defined below) and
(b) the terms of the definitive documentation for each Facility shall be in a
form such that such Facility is available on the Closing Date if the Funding
Conditions are satisfied or waived (it being understood that, to the extent any
Collateral (other than to the extent that a lien

 

7

--------------------------------------------------------------------------------


 

on such Collateral may be perfected by (x) the filing of a financing statement
under the Uniform Commercial Code or (y) the delivery of stock certificates of
any material domestic subsidiary of the Company or any Guarantor (other than any
subsidiary of Sprint to the extent the stock certificates of such subsidiary
were not obtained after the Company’s commercially reasonable efforts on or
prior to the Closing Date) which are required to be delivered under the Term
Sheets) is not or cannot be provided or perfected on the Closing Date after your
use of commercially reasonable efforts to do so (consistent with the Business
Combination Agreement), the provision or perfection of a security interest in
such Collateral shall not constitute a condition precedent to the availability
of the Facilities and the making of the initial loans and other extensions of
credit thereunder on the Closing Date, but shall be required to be perfected
within 90 days after the Closing Date (in each case subject to extensions
granted by the applicable Administrative Agent, in its sole discretion)).  For
purposes hereof, (x) “Specified Representations” means the representations and
warranties of the Borrower and each of the Guarantors set forth in the
applicable Term Sheet with respect to (A) organization and power, authorization,
due execution and delivery, in each case as they relate to the entering into and
performance of the definitive documentation for such Facility by the Borrower
and the Guarantors; (B) the enforceability with respect to the Borrower and
Guarantors of the definitive documentation for such Facility (subject to
customary enforceability exceptions); (C) noncontravention by the definitive
documentation for such Facility with respect to the organizational documents of
the Borrower and the Guarantors; (D) Federal Reserve margin regulations; (E)
Investment Company Act status of the Borrower and the Guarantors; (F) use of
proceeds of the loans under such Facility not in violation of OFAC and FCPA; (G)
solvency as of the Closing Date of the Company and its subsidiaries (including
Sprint and its subsidiaries) on a consolidated basis (with solvency to be
defined in a manner consistent with the form of solvency certificate attached as
Exhibit E); (H) the creation, validity and perfection of the security interests
in the Collateral (subject in all respects to the limitations set forth above in
this paragraph), (I) the PATRIOT Act and (J) absence of a Specified Event of
Default and (y) “Specified Event of Default” means a bankruptcy event of default
with respect to the Company or the Borrower.  The provisions of this paragraph
are referred to as the “Documentation Provision”. 

 

You agree (a) to indemnify and hold harmless each of the Initial Lenders and
Lead Arrangers and each of their affiliates, and each of the respective
officers, directors, employees, members, partners, trustees, advisors, agents
and controlling persons of the foregoing and their respective successors and
assigns (each, an “indemnified person”), from and against any and all losses,
claims, damages and liabilities, and expenses reasonably related thereto, to
which any such indemnified person may become subject arising out of or in
connection with this Commitment Letter, the Term Sheets, the Fee Letter, the
Facilities and the actual or proposed use of the proceeds thereof or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto (and regardless
of whether such matter is initiated by you or by any other person) (any of the
foregoing, a “Proceeding”), and to reimburse each indemnified person upon demand
for any reasonable and documented out-of-pocket legal or other out-of-pocket
expenses incurred in connection with investigating or defending any Proceeding
(it being agreed that, notwithstanding the foregoing, you shall not be
responsible for the reimbursement of fees, charges and disbursements of more
than one firm of counsel for all the indemnified persons and, if deemed
reasonably necessary by us, one firm of regulatory counsel and/or one firm of
local counsel in each appropriate jurisdiction, in each case for all indemnified
persons, except where any indemnified person reasonably believes that an actual
or perceived conflict of interest exists affecting such indemnified person and
informs you of such conflict, in which case you shall also be responsible for
the reimbursement of fees, charges and disbursements of one firm of counsel
(and, if deemed reasonably necessary by such indemnified person, one firm of
regulatory and/or one firm of local

 

8

--------------------------------------------------------------------------------


 

counsel in each appropriate jurisdiction) for such indemnified person); provided
that the foregoing indemnity will not, as to any indemnified person, apply to
losses, claims, damages, liabilities or related expenses (i) to the extent they
are determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the bad faith, willful misconduct or gross
negligence of such indemnified person or any Related Person thereof (as defined
below) or a material breach of the agreements set forth herein of such
indemnified person or any of its Related Persons or (ii) to the extent resulting
from any Proceeding that does not involve an act or omission of you or any of
your affiliates and that is brought by an indemnified person against any other
indemnified person, other than claims against any Initial Lender or Lead
Arranger in its capacity in fulfilling its role as an agent or arranger or any
other similar role under the Facilities; and (b) to reimburse the Initial
Lenders, the Lead Arrangers and each of their affiliates upon demand for all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of one firm of outside counsel (and, if deemed
reasonably necessary by us, one firm of regulatory counsel and/or one firm of
local counsel in each appropriate jurisdiction)) incurred in connection with the
Facilities and any related documentation (including this Commitment Letter, the
Term Sheets, the Fee Letter and the definitive documentation for the Facilities)
or the amendment, modification or waiver of any thereof.  No indemnified person
shall be liable for any damages arising from the use of Information or other
materials obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages are found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from the gross negligence or willful misconduct of such indemnified person or
any of its Related Persons, and no party hereto shall be liable for any special,
indirect, consequential or punitive damages in connection with this Commitment
Letter, the Term Sheets, the Fee Letter, the Facilities or its activities
related thereto; provided that nothing contained in this sentence will limit
your indemnity and reimbursement obligations set forth in this paragraph.  For
purposes hereof, a “Related Person” of an indemnified person means (a) any
controlling person, controlled affiliate or subsidiary of such indemnified
person, (b) the respective directors, officers or employees of such indemnified
person or any of its subsidiaries, controlled affiliates or controlling persons,
and (c) the respective agents and advisors of such indemnified person or any of
its subsidiaries, controlled affiliates or controlling persons (with respect to
this clause (c), in each case acting at the direction of such indemnified person
or such subsidiaries, controlled affiliates or controlling persons).

 

You will not, without the prior written consent of the applicable indemnified
person (which shall not be unreasonably withheld), settle, compromise, consent
to the entry of any judgment in or otherwise seek to terminate any Proceeding in
respect of which indemnification may be sought hereunder (whether or not any
indemnified person is a party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of such indemnified
person from all liability or claims that are the subject matter of such
Proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such indemnified
person.  You will not be liable for any settlement, compromise, consent or
termination of any pending or threatened Proceeding effected without your prior
written consent (which shall not be unreasonably withheld); provided that the
foregoing indemnity will apply to any such settlement, compromise, consent or
termination in the event that you were offered the ability to assume the defense
of the action that was the subject matter of such settlement, compromise,
consent or termination and elected not to assume such defense; and provided,
further, that if a Proceeding is settled, compromised, consented to or
terminated with your prior written consent or if there is a final judgment in
any such Proceeding, you agree to indemnify and hold harmless each indemnified
person to the extent and in the manner set forth above.

 

9

--------------------------------------------------------------------------------


 

This Commitment Letter shall not be assignable by you without the prior written
consent of each of the Initial Lenders and the Lead Arrangers (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to confer any benefits upon, create any rights in favor of or be
enforceable by or at the request of any person other than the parties hereto and
the indemnified persons.  Except (x) as provided in the eighth paragraph of this
Commitment Letter and (y) with respect to assignments between GSLP and GS Bank,
the Initial Lenders may not assign all or any portion of their respective
commitments in respect of any Facility hereunder (and any purported assignment
without such consent shall be null and void).  The commitments hereunder of the
Initial Lenders with respect to each Facility shall be superseded by the
commitments in respect of such Facility set forth in the definitive credit
agreement for such Facility, so long as such definitive credit agreement for
such Facility is consistent with the terms of this Commitment Letter and the
exhibits and annexes attached hereto (including the terms contained under the
caption “Certain Funds” in the applicable Term Sheet) and such facility does not
contain any conditions to funding other than the Funding Conditions, and upon
the execution and delivery of such definitive credit agreement for such Facility
by all of the parties thereto and the effectiveness of such definitive credit
agreement, each Initial Lender shall be released from its commitment hereunder. 
Any and all obligations of, and services to be provided by, any Initial Lender
or Lead Arranger hereunder may be performed, and any and all rights of any
Initial Lender or Lead Arranger hereunder may be exercised, by or through its
affiliates; provided that such Initial Lender or Lead Arranger shall not be
relieved of any of its obligations hereunder in the event any such affiliate
shall fail to perform such obligation in accordance with the terms hereof. 

 

This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and us.  Delivery of an executed signature page of this
Commitment Letter by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart hereof.  This
Commitment Letter and the Fee Letter are the only agreements that have been
entered into among the parties hereto with respect to the Facilities and set
forth the entire understanding of the parties hereto with respect thereto.

 

THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK; provided that (a) the interpretation of
Material Adverse Effect and whether a Material Adverse Effect has occurred, (b)
the accuracy of any Business Combination Agreement Representations and whether
as a result of a breach thereof you (or any of your affiliates) have the right
under the Business Combination Agreement to terminate your obligations under the
Business Combination Agreement or not to consummate the Acquisition as a result
of such representations in the Business Combination Agreement being inaccurate
and (c) whether the Acquisition has been consummated in accordance with the
Business Combination Agreement, shall be governed by, and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.  Each party hereto irrevocably
and unconditionally submits to the exclusive jurisdiction of any state or
Federal court sitting in the county of New York over any suit, action or
proceeding directly or indirectly arising out of, relating to, based upon or as
a result of this Commitment Letter, the Term Sheets, the Fee Letter or the
transactions contemplated hereby.  Each party hereto agrees that service of any
process, summons, notice or document by registered mail addressed to it at the
address set forth above shall be effective service of process for any suit,
action or proceeding brought in any such court.  Each party hereto irrevocably
and unconditionally waives any objection to the laying of venue of any such
suit, action or proceeding

 

10

--------------------------------------------------------------------------------


 

brought in any such court and any claim that any such suit, action or proceeding
has been brought in any inconvenient forum.   Each party hereto agrees that a
final judgment in any such suit, action or proceeding brought in any such court
shall be conclusive and binding upon it and may be enforced in any other courts
to whose jurisdiction it is or may be subject, by suit upon judgment.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, RELATING TO OR BASED UPON OR AS A RESULT OF THIS
COMMITMENT LETTER, THE TERM SHEETS, THE FEE LETTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Term Sheets, the Fee Letter or any of their terms or
substance shall be disclosed, directly or indirectly, by you to any other
person, except that (a) this Commitment Letter, the Term Sheets, the Fee Letter
and their terms and substance may be disclosed to your and Deutsche Telekom AG’s
(“DT’“), and your and DT’s respective subsidiaries, and the respective
directors, officers, employees, agents, auditors, attorneys and other advisors
and representatives of each of you, DT and your respective subsidiaries who are
directly involved in the consideration of this matter and informed of the
confidential nature thereof; (b) this Commitment Letter, the Term Sheets and
their terms and substance (and a version of the Fee Letter redacted in the
manner reasonably acceptable to the Lead Arrangers) may be disclosed (i) to
Sprint, SoftBank Group Corp. (“SoftBank”) , and their respective directors,
officers, employees, agents, auditors, attorneys and other advisors and
representations who are directly involved in the consideration of the
Acquisition and informed of the confidential nature thereof and (ii) to the
extent requested by them, to Moody’s, S&P and Fitch on a confidential basis;
(c) this Commitment Letter, the Term Sheets and their terms and substance (but
not the Fee Letter or, except as specified below, their terms or substance) may
be disclosed (i) in any prospectus, offering memorandum or confidential
information memorandum relating to any Permanent Financing and (ii) in one or
more filings with the Securities and Exchange Commission; provided that,
notwithstanding the foregoing, you may disclose the aggregate amount payable as
fees under the Fee Letter in any of the foregoing as part of the generic
aggregate transaction expenses included in any sources and uses disclosure;
(d) this Commitment Letter, the Term Sheets, the Fee Letter and their terms and
substance otherwise may be disclosed as may be compelled in a judicial or
administrative proceeding or as otherwise required by law or requested by
governmental authority (in which case we agree to the extent permitted by
applicable law to inform you promptly thereof); or (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Commitment Letter, the Fee Letter, or the transactions contemplated hereby
or thereby or enforcement hereof or thereof; provided that the foregoing
restrictions shall cease to apply (except in respect of the Fee Letter and its
terms and substance) after this Commitment Letter has been accepted by you and
it has become publicly available or, if not made publicly available, on the date
that is two years following the termination of this Commitment Letter in
accordance with its terms.

 

Each Lead Arranger and Initial Lender shall use all non-public information
provided to it by or on behalf of you hereunder solely for the purpose of
providing the services that are the subject of this letter agreement and shall
treat confidentially all such information, except in each case for information
that was or becomes publicly available other than by reason of disclosure by
such Lead Arranger or Initial Lender in violation of this letter agreement or
was or becomes available to such Lead Arranger or Initial Lender or its
affiliates from a source which is not known by such Lead Arranger or Initial
Lender to be subject to a confidentiality obligation to the Company, provided
that nothing herein shall prevent such Lead Arranger or Initial Lender

 

11

--------------------------------------------------------------------------------


 

from disclosing any such information (i) to lenders or prospective lenders,
participants or assignees under the Facilities or prospective hedge providers,
in each case, on a confidential basis, (ii) to the extent requested by them, to
Moody’s, S&P and Fitch on a confidential basis, (iii) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law or
requested by governmental authority (in which case you agree to the extent
permitted by applicable law to inform us promptly thereof (except with respect
to any audit or examination conducted by bank accountants or any self-regulatory
authority or governmental or regulatory authority exercising examination or
regulatory authority)), (iv) to such Lead Arranger’s or Initial Lender’s
employees, legal counsel, independent auditors and other experts or agents who
need to know such information and are informed of the confidential nature of
such information, (v) to any of its affiliates (with such Lead Arranger or
Initial Lender being responsible for its affiliate’s compliance with this
paragraph) and its affiliates’ employees, legal counsel, independent auditors
and other experts or agents who need to know such information and are informed
of the confidential nature of such information, (vi) upon the request or demand
of any regulatory authority having jurisdiction over it or any of its
affiliates, (vii) to the extent any such information becomes publicly available
other than by reason of disclosure by us, our respective affiliates or any of
our respective representatives in breach of this Commitment Letter, (viii) to
the extent that such information is independently developed by us or is received
by us from a third party that is not, to our knowledge, subject to
confidentiality obligations owing to you, DT, Sprint, SoftBank or any of your or
their respective affiliates or related parties, (ix) to establish a due
diligence defense or (x) to enforce their respective rights hereunder or under
the Fee Letter.  In addition, each Lead Arranger and Initial Lender may disclose
the existence of the Facilities and the information about the Facilities to
market data collectors, similar services providers to the lending industry and
service providers to the Lead Arrangers or Initial Lenders in connection with
the administration and management of the Facilities.  This undertaking by each
Lead Arranger or Initial Lender shall automatically terminate on the date that
is two years from the date hereof.  Nothing in this letter agreement precludes
any Lead Arranger or Initial Lender or its affiliates from using or disclosing
any confidential information in connection with any suit, action or proceeding
for the purpose of defending itself, reducing its liability or protecting or
exercising any of its rights, remedies or interests.

 

You agree that each of us will act under this Commitment Letter as an
independent contractor and that nothing in this Commitment Letter or the Fee
Letter, or the communications pursuant hereto or otherwise, will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary duty between
any of us, on the one hand, and you, Sprint or your or its subsidiaries,
affiliates or equityholders, on the other, irrespective of whether any of us has
advised or is advising you on other matters.  You acknowledge and agree that
(a) the financing transactions contemplated by this Commitment Letter and the
Fee Letter are arm’s-length commercial transactions among us and you, (b) in
connection therewith and with the process leading to such transactions, each of
us is acting solely as a principal and not as an agent or fiduciary of you,
Sprint, your or its subsidiaries and affiliates or any other person, and none of
us has assumed (and will not be deemed on the basis of our communications or
activities hereunder to have assumed) an advisory or fiduciary responsibility or
any other obligation in favor of you, Sprint, your or its subsidiaries or
affiliates or any other person (irrespective of whether any of us or any of our
affiliates are concurrently providing other services to you), and (c) you are
responsible for making your own independent judgment with respect to such
transactions and the process leading thereto and have consulted your own legal
and financial advisors to the extent you have deemed appropriate.  You hereby
waive, to the fullest extent permitted by law, any claims you may have against
any of us for breach of fiduciary duty or alleged breach of fiduciary duty in
connection with the financing transactions contemplated by this Commitment
Letter and agree that none of us shall have any liability (whether direct or
indirect) in connection with the

 

12

--------------------------------------------------------------------------------


 

financing transactions contemplated by this Commitment Letter to you in respect
of such a fiduciary duty claim or to any person asserting a fiduciary duty claim
on behalf of or in right of you, including your stockholders, employees and
creditors.

 

You acknowledge that each of us and our affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you or Sprint may have
conflicting interests.  Each of us agrees that it will not use confidential
information obtained from you in connection with the transactions contemplated
hereby in connection with the performance by it of services for other companies,
or will furnish any such information to other companies.  You also acknowledge
that none of us has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to you, confidential information obtained
from other companies.

 

You further acknowledge that each of us, together with our affiliates, is a full
service securities firm engaged in securities trading and brokerage activities
as well as providing investment banking and other financial services.  In the
ordinary course of business, each of us and our affiliates may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for our own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you and your subsidiaries and other companies with which you or
your subsidiaries may have commercial or other relationships.  With respect to
any securities and/or financial instruments so held by any of us, any of our
affiliates or any of our or their customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

As you know, Goldman Sachs & Co. LLC has been retained by the Company (or one of
its affiliates) and DT as financial advisor (in such capacity, the “Financial
Advisor”) in connection with the Transactions. You agree to such retention, and
further agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from
the engagement of the Financial Advisor, on the one hand, and our and our
affiliates’ relationships with you as described and referred to herein, on the
other. Each of the Commitment Parties hereto acknowledges (i) the retention of
Goldman Sachs & Co. LLC as the Financial Advisor and (ii) that such relationship
does not create any fiduciary duties or fiduciary responsibilities to such
Commitment Party on the part of Goldman Sachs or its affiliates.

 

The provisions contained herein relating to compensation, expense reimbursement,
indemnification, governing law, submission to jurisdiction, waiver of jury trial
and confidentiality and in the Fee Letter shall remain in full force and effect
notwithstanding the termination of this Commitment Letter or the commitment
hereunder, and whether or not definitive documentation for any Facility shall be
executed (except to the extent a similar provision relating to expense
reimbursement and indemnification (covering the parties and matters covered by
the analogous provisions of this Commitment Letter) is also in the definitive
documentation for such Facility, in which case such provision in the definitive
documentation for such Facility shall govern upon execution thereof).  The
provisions contained herein relating to syndication and information shall remain
in full force and effect whether or not definitive documentation for any
Facility shall be executed.

 

Each of the Initial Lenders and Lead Arrangers hereby notifies you that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it and the Lenders are required
to obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name

 

13

--------------------------------------------------------------------------------


 

and address and other information of the Borrower and the Guarantors that will
allow the Initial Lenders, Lead Arrangers and Lenders to identify the Borrower
and the Guarantors in accordance with the Patriot Act.

 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent transfer, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity) with respect to the subject matter contained herein, including an
agreement to fund or otherwise extend credit under the commitments hereunder
subject only to satisfaction of the Funding Conditions.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheets and the Fee Letter by
returning to us an executed counterpart hereof and of the Fee Letter, to the
Lead Arrangers, in each case not later than 11:59 p.m. New York City time, on
April 30, 2018, failing which the Initial Lenders’ commitments and the
agreements of the Initial Lenders and Lead Arrangers hereunder will expire at
such time.  In the event the Closing Date does not occur on or before 11:59
p.m. (New York time), on the Outside Date (as defined in the Business
Combination Agreement as in effect on the date hereof) (or, if the Outside Date
(as defined in the Business Combination Agreement as in effect on the date
hereof) shall have been extended (on one or more occasions) as provided in
Section 8.1(b)(i) of the Business Combination Agreement, then on such extended
Outside Date), the Initial Lenders’ commitments and the agreements of the
Commitment Parties hereunder will automatically expire and terminate at such
time, without any further action or notice and without any further obligation.
Notwithstanding the foregoing, this Commitment Letter shall also terminate upon
the earlier of (i) the valid termination of the Business Combination Agreement
in accordance with its terms or (ii) the consummation of the Acquisition with
the use of the Facilities (after the funding thereof) or without the use of the
Facilities (unless the Commitment Parties have failed to fund in breach of their
obligations hereunder); provided that the termination of any commitment pursuant
to this sentence does not prejudice our or your rights and remedies in respect
of any breach of this Commitment Letter.

 

[Signature pages follow.]

 

14

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ Robert Chen

 

Name:

Robert Chen

 

Title:

Managing Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

by

/s/ Judith E. Smith

 

 

Name: Judith E. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

by

/s/ D. Andrew Maletta

 

 

Name: D. Andrew Maletta

 

 

Title: Authorized Signatory

 

 

 

 

CREDIT SUISSE LOAN FUNDING LLC

 

 

 

 

by

/s/ Jeb Slovik

 

 

Name: Jeb Slovik

 

 

Title: Managing Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

by

/s/ Scott Sartorius

 

 

Name: Scott Sartorius

 

 

Title: Managing Director

 

 

 

 

 

 

 

by

/s/ Christopher Blum

 

 

Name: Christopher Blum

 

 

Title: Managing Director

 

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

 

 

by

/s/ Scott Sartorius

 

 

Name: Scott Sartorius

 

 

Title: Managing Director

 

 

 

 

 

 

 

by

/s/ Christopher Blum

 

 

Name: Christopher Blum

 

 

Title: Managing Director

 

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

by

/s/ Scott Sartorius

 

 

Name: Scott Sartorius

 

 

Title: Managing Director

 

 

 

 

 

 

 

by

/s/ Christopher Blum

 

 

Name: Christopher Blum

 

 

Title: Managing Director

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

 

by

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

by

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

by

/s/ Reagan Philipp

 

 

Name: Reagan Philipp

 

 

Title: Authorized Signatory

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

by

/s/ James S. Wolfe

 

 

Name: James S. Wolfe

 

 

Title: Managing Director, Head of Global Leveraged Finance

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of

 

the date set forth above by:

 

 

 

T-MOBILE USA, INC.,

 

 

 

by

/s/ J. Braxton Carter

 

 

Name: J. Braxton Carter

 

 

Title: Chief Financial Officer

 

 

[Signature Page to Project Lakes Commitment Letter]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROJECT LAKES
US$11.0 Billion Senior Secured Credit Facility

Summary of Terms and Conditions(3)

 

Borrower:

 

T-Mobile USA, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Facilities:

 

A US$4.0 billion five-year revolving credit facility (the “Revolving Credit
Facility”) and a US$7.0 billion seven-year term loan facility (the “Term Loan
Facility”, and together with the Revolving Credit Facility, the “Senior Credit
Facilities”).

 

 

 

Joint Lead Arrangers and Joint Lead Bookrunners:

 

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM (in such capacities, the “Lead
Arrangers”).

 

 

 

Administrative and Collateral Agent:

 

DBNY (in such capacities, the “Senior Administrative Agent” and the “Senior
Collateral Agent”).

 

 

 

Syndication Agents:

 

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM

 

 

 

Lenders:

 

A syndicate of lenders reasonably acceptable to the Borrower, including
Barclays, CS, DBNY, Goldman Sachs, MSSF and RBC and excluding Disqualified
Lenders (collectively, the “Lenders”).

 

 

 

Transactions:

 

The Company intends to acquire (the “Acquisition”), all the issued and
outstanding equity interests Sprint Corporation (“Sprint”), pursuant to a
Business Combination Agreement, dated as of April 29, 2018, by and among the
Company, Sprint and the other parties thereto (the “Business Combination
Agreement”).  In connection with the foregoing, the Company will (a) obtain the
Senior Credit Facilities, (b) obtain the Secured Bridge Facility (as defined in
Exhibit B), the Unsecured Bridge Facility (as defined in Exhibit C), and/or the
Permanent Financing, (c) consummate the Refinancing (as defined in the Fee
Letter), and (d) pay the fees and expenses incurred in connection with the
foregoing.  It is anticipated that all or a portion of the Secured Bridge
Facility and/or the Unsecured Bridge Facility may be replaced or refinanced by,
among other things, (i) the issuance of unsecured notes (any such unsecured
notes issued prior to or on the Closing Date, the “Initial Unsecured Notes”) or
secured notes (any such secured notes issued prior to or on the Closing Date,
the “Initial Secured Notes”) of the Borrower or its subsidiaries in a public
offering or in a Rule 144A or other private placement and/or (ii) other
financing entered into by the Borrower or its subsidiaries the proceeds of which
are used or required to be used to reduce the commitments in respect of the
Bridge Facilities or if the Bridge Facilities have been funded, to repay the
loans thereunder (any combination of clauses (i) and (ii), collectively, the
“Permanent Financing”).  The transactions described in this paragraph are

 

--------------------------------------------------------------------------------

(3)           Capitalized terms used but not otherwise defined in this Exhibit A
have the meanings assigned thereto in the Commitment Letter to which this
Exhibit A is attached, including the other exhibits thereto.

 

A-1

--------------------------------------------------------------------------------


 

 

 

collectively referred to as the “Transactions”.

 

 

 

Availability:

 

The Term Loan Facility will be available in a single drawing on the Closing
Date.  Amounts borrowed under the Term Loan Facility that are repaid or prepaid
may not be reborrowed.

The Revolving Credit Facility will be available from and after the Closing
Date.  Amounts repaid under the Revolving Credit Facility may be reborrowed,
subject to the limitations set forth herein.

 

 

 

Guarantors:

 

T-Mobile US, Inc. (“Parent”), each subsidiary of Parent that, directly or
indirectly, owns equity interests of the Borrower and each wholly-owned U.S.
restricted subsidiary of the Borrower (including, from and after the Closing
Date, Sprint and each of its wholly-owned U.S. restricted subsidiaries), other
than each Excluded Subsidiary, will guarantee (the “Guarantees”) the Senior
Credit Facilities, the Permitted Secured Hedging Obligations and the Permitted
Cash Management Obligations, subject to the same exceptions and limitations (if
any) applicable to such Guarantor’s guarantee of the Borrower’s obligations
under the senior notes issued by the Borrower and outstanding as of the date
hereof (the “Existing T-Mobile Notes”).

 

“Excluded Subsidiary” will be defined in a customary manner to be agreed, and in
any case exclude:

 

i.         “Immaterial Subsidiaries” (to be defined as any subsidiary having
less than 2.5% of the Borrower’s consolidated total assets; provided that the
aggregate total assets of all immaterial subsidiaries shall not exceed 5.0% of
the Borrower’s consolidated total assets);

 

ii.        direct or indirect domestic subsidiaries of any foreign subsidiary of
the Borrower that is a controlled foreign corporation for U.S. federal income
tax purposes (a “CFC”);

 

iii.       any domestic subsidiary that owns no material assets (directly or
through subsidiaries) other than equity interests of one or more foreign
subsidiaries of the Borrower that are CFCs (a “FSHCO”);

 

iv.       any insurance subsidiary;

 

v.        any subsidiary organized in a jurisdiction other than the United
States, any State thereof or the District of Columbia (including, for the
avoidance of doubt, any subsidiary organized in a territory of the United
States);

 

vi.       existing and future spectrum SPVs (each, a “Spectrum SPV”),
receivables SPVs and tower SPVs;

 

vii.      any subsidiary that is prohibited from guaranteeing the

 

A-2

--------------------------------------------------------------------------------


 

 

 

obligations under the loan documents by any applicable law or that would require
consent, approval, license or authorization of a governmental authority to
guarantee such obligations (unless such consent, approval, license or
authorization has been received);

 

viii.     each subsidiary that is prohibited by any applicable contractual
requirement on the Closing Date or on the date of the acquisition of such
subsidiary (not created in contemplation of the acquisition by the Borrower of
such subsidiary) from guaranteeing the obligations under the loan documents (and
for so long as such restriction or any replacement or renewal thereof is in
effect);

 

ix.       any other subsidiary if in the reasonable good faith determination of
the Borrower in consultation with the Senior Administrative Agent, a guarantee
by such subsidiary would result in materially adverse tax or regulatory
consequences to the Borrower or any of its subsidiaries; and

 

x.        any other subsidiary with respect to which the Senior Administrative
Agent reasonably agrees that the cost or other consequences of providing a
guarantee is likely to be excessive in relation to the value to be afforded
thereby.

 

Notwithstanding the foregoing or anything herein to the contrary, (I) each of
Sprint and its subsidiaries will not be required to guarantee the Senior Credit
Facilities until the first date on or after the Closing Date that Sprint or such
subsidiary actually guarantees the Existing T-Mobile Notes; (II) the guarantees
of the Senior Credit Facilities by Sprint, Sprint Communications, Inc. (“Sprint
Communications”) and Sprint Capital Corp. (“Sprint Capital”, and together with
Sprint and Sprint Communications, the “Unsecured Guarantors”) will not be
secured; and (III) each Subsidiary of the Parent that guarantees any of the
Existing T-Mobile Notes will guarantee the Senior Credit Facilities.

 

In addition, notwithstanding anything contained herein to the contrary, no
Guarantor shall be jointly and severally liable or guarantee or provide any
collateral as security for any Permitted Secured Hedging Obligations if, and to
the extent that such liability or such guaranty of such swap obligation is or
becomes illegal under the Commodity Exchange Act.

 

 

 

Security:

 

Subject to the limitations set forth below in this section and the Documentation
Provision, the obligations of the Borrower and each Guarantor (other than each
Unsecured Guarantor and each SPV Holdco for which the Borrower has made an
Unsecured SPV Holdco Election (as defined below)) in respect of the Senior
Credit Facilities, (unless the

 

A-3

--------------------------------------------------------------------------------


 

 

 

Borrower otherwise elects by notice to the Senior Administrative Agent at the
time it enters into such obligation or the agreement governing such obligation)
any hedging obligations of the Borrower owed to a Lender, the Senior
Administrative Agent, the Lead Arrangers or their respective affiliates or to an
entity that was a Lender, the Senior Administrative Agent, Lead Arranger or
affiliate thereof at the time of such transaction (“Permitted Secured Hedging
Obligations”) and (unless the Borrower otherwise elects by notice to the Senior
Administrative Agent at the time it enters into such obligation or the agreement
governing such obligation) any treasury management obligations of the Borrower
owed to a Lender, the Senior Administrative Agent, the Lead Arrangers or their
respective affiliates or to an entity that was a Lender, the Senior
Administrative Agent, Lead Arranger or affiliate thereof at the time of such
transaction (“Permitted Cash Management Obligations”) will be secured by the
following: a perfected first priority (subject to liens permitted under the
Senior Credit Facilities) security interest in substantially all of its tangible
and intangible personal property assets, including U.S. intellectual property,
licenses, permits, material intercompany indebtedness, and all of the capital
stock directly owned by the Borrower and each such Guarantor (but limited in the
case of voting stock of any CFC or FSHCO to 65% of the voting stock of such CFC
or FSHCO) (the items described above, but excluding the Excluded Assets (as
defined below), collectively, the “Collateral”).

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following:

 

i.         any interest in real property;

 

ii.        motor vehicles and other assets subject to certificates of title
(except to the extent perfection can be obtained by filing of financing
statements), letter of credit rights (except to the extent perfection can be
obtained by filing of financing statements) and commercial tort claims (except
to the extent perfection can be obtained by filing of financing statements);

 

iii.       any lease, license or other similar agreement or any property subject
to a purchase money security interest, capital lease or similar arrangement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license or other agreement or purchase money arrangement,
capital lease, or similar arrangement or create a right of termination in favor
of any other party thereto (other than a Borrower or a Guarantor) after giving
effect to the applicable anti-assignment provisions of applicable law, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under applicable law notwithstanding such prohibition;

 

iv.       any “intent to use” trademark applications prior to the issuance of a
statement of use with respect thereto;

 

A-4

--------------------------------------------------------------------------------


 

 

 

v.        (i) any governmental licenses or state or local franchises, licenses,
permits, charters and authorizations, to the extent security interests therein
are prohibited or restricted thereby and (ii) any equity in a regulated
subsidiary or any asset owned by a regulated subsidiary to the extent prohibited
by any law, rule or regulation or that would if pledged, in the good faith
judgment of Parent, result in adverse regulatory consequences or impair the
conduct of the business of Parent or such subsidiaries, in each case of clauses
(i) and (ii) after giving effect to the applicable anti-assignment provisions of
applicable law;

 

vi.       any equity interests of (a) unrestricted subsidiaries, (b) Parent,
(c) any Immaterial Subsidiary, (d) any captive insurance subsidiaries, (e) any
not-for-profit subsidiaries, (f) any receivables SPVs and tower SPVs, and
(g) any person that is not a wholly-owned restricted subsidiary to the extent
the granting of a security interest therein would violate the terms of such
person’s organizational documents or any shareholders’ agreement or joint
venture agreement relating to such person;

 

vii.      assets securing any permitted receivables transaction;

 

viii.     any assets to the extent a pledge thereof would be prohibited by
applicable law, rule or regulation after giving effect to the applicable
anti-assignment provisions of applicable law, or by any applicable contractual
requirement on the Closing Date or on the date of the acquisition of such
subsidiary (not created in contemplation of the acquisition by the Borrower of
such subsidiary) (and for so long as such restriction or any replacement or
renewal thereof is in effect);

 

ix.       any assets to the extent a security interest in such assets would
result in material adverse tax consequences (including as a result of any law or
regulation in any applicable jurisdiction similar to Section 956 of the Internal
Revenue Code) as reasonably determined by the Borrower in consultation with the
Senior Administrative Agent;

 

x.        margin stock;

 

xi.       any assets as to which the Senior Collateral Agent reasonably
determines in consultation with the Borrower that the costs of obtaining a
security interest are excessive in relation to the value of the security
afforded thereby;

 

xii.      any assets (including equity interests) held by a Spectrum SPV;

 

xiii.     for the avoidance of doubt, any assets held by an Unsecured Guarantor
and, if the Borrower makes the Unsecured SPV Holdco Election, any assets (any
equity interests issued by any Spectrum SPV) held by the applicable SPV Holdco;

 

xiv.     FCC Licenses, but solely to the extent that at any time the

 

A-5

--------------------------------------------------------------------------------


 

 

 

Senior Administrative Agent may not validly possess a security interest directly
in the FCC Licenses pursuant to the Communications Act of 1934, as amended, and
the regulations promulgated thereunder, as in effect at such time provided that,
to the maximum extent permitted by law, the economic value of the FCC Licenses,
all rights incident or appurtenant to the FCC Licenses and the right to receive
all monies, consideration and proceeds derived from or in connection with the
sale, assignment or transfer of the FCC License, shall not be excluded pursuant
to this clause (xiii); and

 

xv.      other exceptions to be mutually agreed upon (the foregoing described in
clauses (i) through (xiv) are collectively, the “Excluded Assets”).

 

In addition, in no event shall (1) deposit or securities account control
agreements or control, lockbox or similar arrangements be required, (2) notices
be required to be sent to account debtors or other contractual third parties
unless an event of default has occurred and is continuing or (3) foreign-law
governed security documents or perfection under foreign law be required.

 

The liens on the Collateral securing the Senior Credit Facilities will rank
equally and ratably with the liens securing the Secured Bridge Facility and/or
any Permanent Financing designated by the Borrower, existing and future secured
spectrum leases under which the Borrower or any of its restricted subsidiaries
are a party, and other secured debt or other obligations permitted to be
incurred on an equal and ratable basis from time to time consistent with the
Precedent Senior Credit Agreement, pursuant to a customary intercreditor or
collateral trust agreement.  Such intercreditor or collateral trust agreement
will provide for control of collateral release decisions and other terms
necessary to ensure that Section 314(d) of the Trust Indenture Act is
inapplicable to any secured notes (including the Initial Secured Notes) secured
thereunder.

 

Notwithstanding the foregoing or anything herein to the contrary, (i) no liens
shall secure obligations of Sprint, Sprint Communications or Sprint Capital
under the Guarantees thereof and (ii) to the extent that the granting, or
continuation, of any lien or security interest on any assets of Sprint or any
subsidiary of Sprint would require any Unsecured Guarantor’s existing senior
notes to be secured on an equal and ratable basis, such lien shall not be
required to be granted, or shall be released.

 

If the Borrower or any Subsidiary sells, transfers, conveys or otherwise
disposes of any FCC Licenses or other spectrum or related property or assets to
a Spectrum SPV in connection with the incurrence of Indebtedness by such
Spectrum SPV, the liens on such property or assets securing the Senior Credit
Facilities will be automatically released.

 

At any time or from time to time, the Borrower may by written notice to the
Senior Administrative Agent elect (a “Unsecured SPV Holdco

 

A-6

--------------------------------------------------------------------------------


 

 

 

Election”) to cause the Guarantee by any Subsidiary that owns no material assets
other than equity interests in one or more Spectrum SPVs or a holding company of
one or more Spectrum SPVs (any such Subsidiary, a “SPV Holdco”) to become
unsecured, so long as from and after such election the applicable SPV Holdco
does not guarantee (except on a subordinated basis) the Existing T-Mobile Notes,
the Unsecured Bridge Facility or any other Indebtedness, other than (a) the
Secured Bridge Facility, (b) any Initial Secured Notes or other secured notes,
(c) any other Indebtedness that is secured equal and ratably with the Senior
Credit Facilities, the Secured Bridge Facility and/or the Initial Secured Notes,
or (d) any Indebtedness of subsidiaries of such SPV Holdco.

 

 

 

Unrestricted Subsidiaries:

 

The definitive documents for the Senior Credit Facilities will contain customary
provisions allowing the Borrower to, subject to no event of default, designate
any restricted subsidiary as an unrestricted subsidiary or any unrestricted
subsidiary as a restricted subsidiary.  Unrestricted subsidiaries shall not be
subject to the representations, warranties, covenants and events of default and
the indebtedness, interest expense and results of operations of unrestricted
subsidiaries will be excluded from financial calculations; provided that, the
net income of any unrestricted subsidiary may be included in any period to the
extent of any cash dividends actually paid in such period by such unrestricted
subsidiaries to the Borrower or any of its restricted subsidiaries.  The
designation of an unrestricted subsidiary shall be deemed to be an investment in
an amount equal to the fair market value of such subsidiary at the time of such
designation and shall be subject to the restrictions on investments.  The
redesignation of an unrestricted subsidiary as a restricted subsidiary shall be
deemed to be a return of investments equal to the fair market value of the
subsidiary at the time of such redesignation and the incurrence at the time of
such redesignation of any indebtedness and liens of such unrestricted subsidiary
existing at such time.

 

On the Closing Date, the Borrower may designate as unrestricted subsidiaries
(1) any receivables or towers SPV entities and (2) any subsidiaries which are
also designated as unrestricted subsidiaries for purposes of the Borrower’s
existing senior notes, in each case without any reduction of the borrower’s
investment baskets.

 

 

 

Use of Proceeds:

 

The proceeds of the Term Loan Facility will be used by the Borrower on the
Closing Date, together with cash on hand and/or drawings on other committed
financing, to finance the Refinancing and the other Transactions, and otherwise
for working capital and general corporate purposes of the Borrower and its
subsidiaries (including permitted acquisitions, capital expenditures and
permitted distributions).

 

The proceeds of the Revolving Credit Loans will be used (i) on the Closing Date,
together with cash on hand and drawings on other committed financing, to finance
the Refinancing and the other Transactions and (ii) on and after the Closing
Date for the working capital and general corporate purposes of the Borrower and
its subsidiaries (including permitted acquisitions, capital expenditures and

 

A-7

--------------------------------------------------------------------------------


 

 

 

permitted distributions). It is understood and agreed that Letters of Credit may
be issued on the Closing Date to replace or provide credit support for any
existing letters of credit of Sprint and its subsidiaries (including by
“grandfathering” such existing letters of credit into the Revolving Credit
Facility).

 

 

 

Maturity:

 

The Revolving Credit Facility will mature on the five-year anniversary of the
Closing Date and, prior to the final maturity thereof, will not be subject to
any scheduled amortization.

 

The Term Loan Facility will mature on the seven-year anniversary of the Closing
Date and will amortize at a rate of 1% per annum (payable in four (4) equal
quarterly installments, beginning after the first full quarter ending after the
Closing Date), with the balance payable on the seventh anniversary of the
Closing Date.

 

The definitive documents for the Senior Credit Facilities shall provide the
right for individual Lenders under the Revolving Credit Facility and/or the Term
Loan Facility to agree to extend the maturity date of the outstanding
commitments under such Facility upon the request of the Borrower and without the
consent of any other Lender pursuant to customary procedures to be agreed;
provided, that no existing Lender will have any obligation to commit to any such
extension; and, provided, further, that the commitment fees and/or interest rate
payable with respect to the extended portion of the Revolving Credit Facility
and/or Term Loan Facility may be increased as may be agreed with the extending
Lenders, with such extension not subject to any financial test or “most favored
nation” pricing provision.

 

 

 

Incremental Facilities:

 

The definitive documentation with respect to the Senior Credit Facilities will
permit the Borrower to add one or more incremental term loan facilities to the
Senior Credit Facilities (each, an “Incremental Term Facility” and the loans
made under such facility or facilities, the “Incremental Term Loans”) and/or
increase commitments under the Revolving Credit Facility (any such increase, an
“Incremental Revolving Increase”; the Incremental Term Facilities and the
Incremental Revolving Increases are collectively referred to as “Incremental
Facilities”) in an aggregate principal amount for all such increases and
incremental facilities not to exceed the sum of (a) the greater of (i) $22.0
billion and (ii) 1.00x Consolidated Cash Flow, (b)(i) the amount of any
voluntary repayments of the Term Loan Facility (and/or any incremental term loan
facility)  other than those funded with the proceeds of long-term indebtedness
and (ii) the amount of any permanent reduction in the commitments in respect of
the Revolving Credit Facility (and/or any incremental revolving credit facility)
other than those funded with the proceeds of long-term indebtedness, and (c) an
unlimited amount, so long as on a pro forma basis after giving effect to the
incurrence of any such Incremental Facility and the use of the proceeds thereof
(and after giving effect to any acquisition consummated concurrently therewith
and all other appropriate pro forma adjustment events and calculated (x) as if
any Incremental Revolving Increase were fully drawn on the effective date
thereof and (y) excluding any cash constituting proceeds of any Incremental

 

A-8

--------------------------------------------------------------------------------


 

 

 

Facility), with respect to any Incremental Facilities secured on an equal and
ratable basis to the Senior Credit Facilities, the First Lien Secured Net
Leverage Ratio(4) (to be defined in the definitive documentation for the Senior
Credit Facilities) does not exceed 2.00 to 1.00 (or, with respect to any
Incremental Facilities secured on a junior basis to the Senior Credit
Facilities, the Senior Secured Net Leverage Ratio (to be defined in the
definitive documentation for the Senior Credit Facilities) does not exceed 2.50
to 1.00, or with respect to any unsecured Incremental Facilities, the Total Net
Leverage Ratio (to be defined in the definitive documentation for the Senior
Credit Facilities) does not exceed 6.00 to 1.00) (provided that (I) Incremental
Facilities will be deemed to be incurred under the foregoing clause (c) before
clauses (a) and (b) and (II) to the extent amounts are incurred concurrently
under the foregoing clauses (a), (b) and (c), the applicable ratio may exceed
the applicable ratio level set forth in clause (c) to the extent of such amounts
incurred in reliance on clauses (a) and (b)), provided that:

 

i.         no existing Lender will be required to participate in any such
Incremental Facility without its consent;

 

ii.        no event of default under the Senior Credit Facilities would exist
after giving effect thereto (provided that, in the case of Incremental
Facilities used to finance a permitted acquisition and to the extent the lenders
participating in such Incremental Facility agree, this clause (ii) shall be
tested at the time of the execution of the acquisition agreement related to such
permitted acquisition);

 

iii.       all of the representations and warranties contained in the definitive
documentation for the Senior Credit Facilities shall be true and correct in all
material respects (or, in all respects, if qualified by materiality); provided
that in the case of Incremental Term Facilities used to finance a permitted
acquisition and to the extent the lenders participating in such Incremental Term
Facility agree, this clause (iii) shall be subject only to customary “specified
representations” and “acquisition agreement representations” (i.e., those
representations of the seller or the target (as applicable) in the applicable
acquisition agreement that are material to the interests of the Lenders and only
to the extent that the Company or its applicable subsidiary has the right to
terminate its obligations under the applicable acquisition agreement as a result
of the failure of such representations to be accurate);

 

iv.       the maturity date of any such Incremental Term Facility shall be no
earlier than the maturity date of the Term Loan Facility and

 

--------------------------------------------------------------------------------

(4)           Indebtedness for purposes of determining the First Lien Secured
Net Leverage Ratio, Senior Secured Net Leverage Ratio and Total Net Leverage
Ratio shall be limited to indebtedness for borrowed money (including
indebtedness of any Spectrum SPV, but excluding indebtedness in respect of tower
securitizations, capital leases and purchase money debt, and other exceptions to
be agreed), and such ratios shall allow all unrestricted cash and cash
equivalent of the Company and its subsidiaries to be netted.

 

A-9

--------------------------------------------------------------------------------


 

 

 

the weighted average life of such Incremental Term Facility shall not be shorter
than the then longest remaining weighted average life of the Term Loan Facility
(in each case, other than with respect to (I) any Incremental Term Facility with
amortization in excess of 1% per year that are marketed principally to
commercial banks (as determined by the Borrower), (II) up to $5 billion of
Incremental Facilities and (III) any “bridge loan” facilities that automatically
convert or exchange into long-term debt otherwise meeting the requirements of
this clause (iv) subject only to customary conditions and (IV) any Incremental
Term Facility incurred to refinance the Secured Bridge Facility);

 

v.        in the case of an Incremental Revolving Increase, the maturity date of
such Incremental Revolving Increase shall be the same as the maturity date of
the Revolving Credit Facility, such Incremental Revolving Increase shall require
no scheduled amortization or mandatory commitment reduction prior to the final
maturity of the Revolving Credit Facility and the Incremental Revolving Increase
shall be on the same terms and pursuant to the exact same documentation
applicable to the Revolving Credit Facility;

 

vi.       the Incremental Facilities will not be guaranteed by any subsidiaries
of the Parent that do not guarantee the Senior Credit Facilities and, if
secured, will be secured on an equal and ratable basis or junior basis by the
same Collateral (as defined above) securing the Senior Credit Facilities;

 

vii.      any Incremental Term Facility shall share not greater than ratably in
any mandatory prepayments of the Term Loan Facility and such Incremental Term
Facility;

 

viii.     any Incremental Term Facility shall otherwise be on terms (including
pricing and fees) and pursuant to documentation to be determined by the
Borrowers and the Additional Incremental Lenders (as defined below) providing
the Incremental Term Facility; provided that to the extent such terms (other
than pricing and fees) and documentation are not consistent with the applicable
Senior Credit Facility (except to the extent permitted above in clauses
(i)-(vii)), they shall be reasonably satisfactory to the Senior Administrative
Agent (it being understood that, to the extent that any term is added for the
benefit of any Incremental Term Facility, no consent shall be required from
Lenders under the Term Loan Facility to the extent that such term is (a) also
added for the benefit of the Term Loan Facility or (b) is only applicable after
the maturity of the Term Loan Facility);

 

ix.       the Company shall be in compliance with the Financial Covenant on a
pro forma basis (provided that, in the case of Incremental Facilities used to
finance a Limited Condition

 

A-10

--------------------------------------------------------------------------------


 

 

 

Acquisition (to be defined in a manner to be agreed) and to the extent the
lenders participating in such Incremental Facility agree, this clause (ix) and
compliance with any representations, warranties, defaults or events of default
shall be tested at the time of the execution of the acquisition agreement
related to such Limited Condition Acquisition).

 

The definitive documentation with respect to the Senior Credit Facilities will
not include any financial test with respect to the Incremental Facilities (other
than as expressly set forth above).

 

The Borrowers may seek commitments in respect of the Incremental Facilities from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and additional banks, financial institutions
and other lenders (other than Disqualified Lenders) who will become Lenders in
connection therewith (“Additional Incremental Lenders”); provided, further, that
solely with respect to any Incremental Revolving Increase, the Senior
Administrative Agent and the Issuing Lenders shall have consent rights (not to
be unreasonably withheld, conditioned or delayed) with respect to such
Additional Incremental Lender, if such consent would be required for an
assignment of Revolving Loans or commitments, as applicable, to such Additional
Incremental Lender.

 

The Senior Credit Facilities will permit the Borrower to utilize availability
under the Incremental Facilities to issue notes that are (at the option of the
Borrower) unsecured or secured by the Collateral on an equal and ratable or
junior basis (“Incremental Notes”); provided that such notes:

 

i.         do not mature prior to the date that is 91 days after the final
stated maturity of, or have a shorter weighted average life than, loans under
the initial Term Loans;

 

ii.        do not require mandatory prepayments to be made except, in the case
of secured Incremental Notes, to the extent required to be applied pro rata to
the Term Facility and any other equal and ratable secured debt;

 

iii.       to the extent secured, shall not be secured by any lien on any asset
of any Borrower or any Guarantor (as defined below) that does not also secure
the Term Facility, or be guaranteed by any person other than the Guarantors;

 

iv.       to the extent secured, shall be secured on an equal and ratable basis
to the Senior Secured Credit Facility or a junior basis to the Senior Secured
Credit Facilities; and

 

v.        to the extent secured, shall be subject to intercreditor terms
reasonably agreed between the Borrower and the Senior Administrative Agent.

 

A-11

--------------------------------------------------------------------------------


 

Refinancing Facilities:

 

The definitive documentation with respect to the Senior Credit Facilities will
permit the Borrower to refinance loans under the Term Loan Facility,
indebtedness under the Initial Secured Notes and any other secured notes or
other obligations ranking equally and ratably with the Senior Credit Facilities
and any prior Refinancing Facility or replace commitments under the Revolving
Credit Facility from time to time, in whole or part, with one or more new term
facilities (each, a “Refinancing Term Facility”) or new revolving credit
facilities (each, a “Refinancing Revolving Facility”; the Refinancing Term
Facilities and the Refinancing Revolving Facilities are collectively referred to
as “Refinancing Facilities”), respectively, with the consent of the Borrower and
the institutions providing such Refinancing Term Facility or Refinancing
Revolving Facility or with one or more additional series of senior unsecured
notes or loans or senior secured notes or loans that will be secured by the
Collateral on a equal and ratable basis with the Credit Facilities or secured
notes or loans that are junior in right of security in the Collateral (any such
notes or loans, “Refinancing Notes”); provided that

 

i.         any Refinancing Term Facility or Refinancing Notes do not mature
prior to the maturity date of, or have a shorter weighted average life than, or,
with respect to notes, have mandatory prepayment provisions (other than related
to customary asset sale and change of control offers) that could result in
prepayments of such Refinancing Notes prior to, the loans under the Term Loan
Facility or other obligations being refinanced or repaid;

 

ii.        any Refinancing Revolving Facility does not mature (or require
commitment reductions or amortization) prior to the maturity date of the
revolving commitments being replaced;

 

iii.       there shall be no borrowers or guarantors in respect of any
Refinancing Facility or Refinancing Notes that are not the Borrower or the
Guarantors;

 

iv.       with respect to (1) Refinancing Notes or (2) any Refinancing Term
Facility secured by liens on the Collateral that are junior in priority to the
liens on the Collateral securing the Senior Credit Facilities, such agreements
or liens will be subject to a customary intercreditor agreement;

 

v.        the covenants and events of default applicable to the Refinancing
Facilities or Refinancing Notes shall either be no more restrictive taken as a
whole as determined in good faith by the Borrower than the terms applicable to
the Term Loan Facility or Revolving Credit Facility, as applicable, or such
terms and conditions shall not apply until all then outstanding Revolving
Commitments and Term Loans are no longer outstanding (unless such more
restrictive terms are also added for the benefit of the existing Senior Credit
Facilities); and

 

A-12

--------------------------------------------------------------------------------


 

 

 

vi.       the aggregate principal amount of any Refinancing Facility or
Refinancing Notes shall not be greater than the aggregate principal amount (or
committed amount) of the Term Loan Facility, Revolving Credit Facility or other
obligations (as applicable) being refinanced or replaced plus any fees,
premiums, original issue discount and accrued interest associated therewith, and
costs and expenses related thereto, and such Term Loan Facility, Revolving
Credit Facility or other obligations being refinanced or replaced will be
permanently reduced, retired, redeemed or called for redemption substantially
simultaneously with the issuance thereof.

 

 

 

Letters of Credit:

 

A portion of the Revolving Credit Facility not in excess of an amount to be
agreed shall be available for the issuance of standby letters of credit (the
“Letters of Credit”) by each of the Lead Arrangers (or an affiliate thereof) and
other Lenders designated from time to time by the Borrower (with such Lender’s
consent), with such sublimit to be divided among the Lead Arrangers (and their
affiliates) based on the amount of their respective commitments under the
Revolving Credit Facility on the Closing Date (in such capacity, each, an
“Issuing Lender”), which Letters of Credit shall be risk participated to all
Lenders with commitments under the Revolving Credit Facility on a pro rata
basis, to support obligations of the Borrower and its restricted subsidiaries. 
The face amount of any outstanding Letters of Credit will reduce availability
under the Revolving Credit Facility on a dollar-for-dollar basis.  No Letter of
Credit shall have an expiration date after the earlier of (i) one year after the
date of issuance, unless otherwise agreed by the Issuing Lender and (ii) five
business days prior to the maturity date of the Revolving Credit Facility;
provided that any Letter of Credit may provide for the automatic renewal thereof
for additional periods (which shall in no event extend beyond the date referred
to in clause (ii) above, except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender).
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with the Borrower’s own funds or with the proceeds of Revolving Credit Loans) on
the immediately succeeding business day.  To the extent that the Borrower does
not so reimburse the Issuing Lender, the Lenders under the Revolving Credit
Facility shall be irrevocably and unconditionally obligated to reimburse the
Issuing Lender on a pro rata basis based on their respective Revolving Credit
Facility commitments.

 

 

 

Interest Rates and Fees:

 

As set forth on Annex I hereto.

 

 

 

Optional Commitment Reduction and Prepayment:

 

The Borrower will be permitted, upon written notice, to terminate in whole, or
from time to time reduce in part, the commitments of the Lenders under the
Senior Credit Facilities without penalty, in minimum amounts equal to the lesser
of US$50,000,000 and the commitment of such Lender outstanding and in integral
multiples of US$10,000,000 over US$50,000,000.

 

A-13

--------------------------------------------------------------------------------


 

 

 

The Borrower will be permitted, upon same day notice for ABR loans and at least
three business days’ notice for Eurodollar loans, to prepay loans under the
Senior Credit Facilities in whole or in part, in minimum amounts equal to the
lesser of US$50,000,000 and the amount outstanding and in integral multiples of
US$10,000,000 over US$50,000,000.

 

 

 

Prepayment Premium:

 

In the event that, prior to the date that is six months after the Closing Date,
the Borrower (i) makes any repayment, prepayment or repurchase of loans under
the Term Loan Facility in connection with any Repricing Event (as defined below)
or (ii) effects any amendment of the definitive documentation for the Senior
Credit Facilities resulting in a Repricing Event, the Borrower shall pay to the
Administrative Agent on the date of effectiveness of such Repricing Event, for
the ratable account of each of the Lender (x) in the case of clause (i), a
prepayment premium of 1.00% of the aggregate principal amount of the loans under
the Term Loan Facility so being prepaid, repaid or purchased and (y) in the case
of clause (ii), an amount equal to 1.00% of the aggregate principal amount of
the loans under the Term Loan Facility that are the subject of such Repricing
Event and outstanding immediately prior to such amendment.

 

“Repricing Event”:  (a) any repayment, prepayment or repurchase of all or a
portion of the loans under the Term Loan Facility with the proceeds of, or any
conversion of loans under the Term Loan Facility into, any new or replacement
debt financing (including new term loans under the definitive documentation for
the Senior Credit Facilities) bearing interest with an all-in yield (as
reasonably determined by the Administrative Agent in consultation with the
Borrower and taking into account interest rate margin and benchmark floors,
recurring fees and all upfront or similar fees or original issue discount
(amortized over the shorter of (A) the weighted average life to maturity of such
term loans and (B) four years), but excluding any bona fide arrangement,
underwriting, structuring, syndication or other fees payable in connection
therewith that are not shared ratably with all lenders or holders of such debt
financing in their capacities as lenders or holders of such debt financing) less
than the all-in yield applicable to the loans under the Term Loan Facility
(determined on the same basis as provided in the preceding parenthetical) and
(b) any amendment (including pursuant to a replacement term loan) to the loans
under the Term Loan Facility or any tranche thereof, in each case of clauses
(a) and (b) above, if the primary purpose of such repayment, prepayment or
repurchase (as reasonably determined by the Administrative Agent in consultation
with the Borrower) is to lower the all-in yield applicable to the loans under
the Term Loan Facility that are repaid, prepaid or repurchased using the
proceeds thereof (as determined on the same basis as provided in clause (a)). It
is understood that “Repricing Events” shall not include any repayment,
prepayment or refinancing of all or a portion of the Loans under the Term Loan
Facility in connection with a “Change of Control” or a Specified Acquisition (as
defined below).

 

“Specified Acquisition”:  any acquisition that is either (a) not permitted by
definitive documentation for the Senior Credit Facilities immediately

 

A-14

--------------------------------------------------------------------------------


 

 

 

prior to the consummation of such acquisition or (b) if permitted by the
definitive documentation for the Senior Credit Facilities immediately prior to
the consummation of such acquisition, would not provide Parent and its
subsidiaries with adequate flexibility under the definitive documentation for
the Senior Credit Facilities for the continuation and/or expansion of their
combined operations following such consummation, as determined by the Borrower
acting in good faith.

 

 

 

Mandatory Commitment Reduction and Prepayment:

 

The following amounts will be applied to prepay loans under the Term Loan
Facility, in each case consistent with the Credit Agreement Documentation
Principles:

 

·      100% of the Net Cash Proceeds of any incurrence of Indebtedness after the
Closing Date (other than indebtedness permitted under the definitive documents
for the Senior Credit Facilities) by the Borrower or any of its restricted
subsidiaries;

 

·      100% (stepping down to 75% and 50% at First Lien Secured Net Leverage
Ratios to be agreed) of the net cash proceeds in excess of an annual threshold
to be mutually and reasonably agreed of any non-ordinary course Asset Sales (as
defined in the Existing T-Mobile Notes) after the Closing Date of assets by the
Borrower or any of its restricted subsidiaries ((subject to exceptions
(including reinvestment rights and the ability to repay pari passu indebtedness
ratably) consistent with the Precedent Senior Credit Agreement).  Any Lender may
elect not to accept its pro rata portion of any mandatory prepayment (each a
“Declining Lender”).  Any prepayment amount declined by a Declining Lender
(“Declined Amounts”) may be retained by the Borrower and shall increase the
amount available under the restricted payment “builder basket”; and

 

·      50% (stepping down to 25% and 0% at First Lien Secured Net Leverage
Ratios 0.25x and 0.50x less than the closing date First Lien Secured Net
Leverage Ratio, respectively) of Excess Cash Flow (to be defined in a manner to
be agreed consistent with the Credit Agreement Documentation Principles, but in
any event to be net the amount of funds expended during the applicable year in
respect of permitted restricted payments, capital expenditures, acquisitions and
other permitted investments and repayments and prepayments of indebtedness, in
each case, to the extent not funded with the proceeds of long-term
indebtedness); and without duplication of the foregoing, such repayments will be
reduced dollar-for-dollar by the amount of any voluntary repayments of the Term
Loan Facilities or the Revolving Credit Facility, to the extent such prepayments
of the Revolving Credit Facility are accompanied by a permanent commitment
reduction, and to any other debt (that is secured on a equal and ratable basis
with the Secured Facilities) for each fiscal year of the Borrower, commencing
with full fiscal year ending December 31, 2020.

 

A-15

--------------------------------------------------------------------------------


 

 

 

Notwithstanding the foregoing, the Term Loan Facility shall not be required to
be repaid with the proceeds of Asset Sales pursuant to the second bullet point
above to the extent the Borrower optionally reduces the commitments in respect
of the Secured Bridge Facility (or, if such facilities have been funded, to
repay any of the loans thereunder) by the amount of such mandatory reduction of
the Term Loan Facility otherwise required hereby.

 

 

 

Prepayments Generally:

 

All prepayments of loans under the Senior Credit Facilities will be subject to,
in the case of Eurodollar loans, compensation for breakage costs incurred by the
Lenders if occurring other than on the last day of an interest period, but
otherwise without penalty.

 

 

 

Documentation:

 

The Senior Credit Facilities will be documented under a credit agreement that
will be substantially similar to, and no less favorable to the Borrower than,
the Borrower’s existing Term Loan Credit Agreement, dated as of November 9, 2015
(as amended) with Deutsche Bank AG New York Branch, as administrative and
collateral agent (with changes to delete references to DT as a lender
thereunder) (the “Precedent Senior Credit Agreement”), except that (a) the
negative covenants and related definitions therein shall be based on, and no
less favorable to the Borrower than, the Borrower’s 4.750% Senior Notes due 2028
(as amended from time to time, the “Reference Notes”) (provided, however, that
(I) changes in covenants upon achievement of investment grade ratings shall not
apply, (II) basket sizes and thresholds shall be increased to reflect the
increased size of the combined company, (III) the ability to have unlimited
equal and ratable liens shall be removed, and (IV) customary SPV undertakings by
each Spectrum SPV or other securitization entity that is a Restricted Subsidiary
shall be permitted), (b) such changes shall be made thereto as are set forth on
Annex II or as are necessary or reasonably appropriate to reflect the terms set
forth in this Exhibit A and in the Commitment Letter to which this Exhibit A is
attached, but in any event no less favorable to the borrower (the “Credit
Agreement Documentation Principles”), (c) customary EU bail-in provisions shall
be included in the definitive documentation for the Senior Credit Facilities and
(d) a customary lender ERISA representation shall be included in the definitive
documentation for the Senior Credit Facilities.  The security documents will be
based on those entered into in connection with the Precedent Senior Credit
Agreement.  The intercreditor agreement will be based on a precedent mutually
and reasonably determined by the Borrower and the Lead Arrangers. The Precedent
Senior Credit Agreement and the related loan documents shall be modified as
mutually agreed to reflect the administrative and operational requirements of
the Senior Administrative Agent.

 

 

 

Representations and Warranties:

 

Based on, and not less favorable to the Borrower than, the Credit Agreement
Documentation Principles and limited to financial condition; no change;
existence, compliance with law; power, authorization, enforceable obligations;
no legal bar; litigation; no default; ownership

 

A-16

--------------------------------------------------------------------------------


 

 

 

of property, liens; intellectual property; taxes; federal regulations; labor
matters; ERISA; Investment Company Act; use of proceeds; environmental matters;
accuracy of information; security documents; solvency; PATRIOT Act, FCPA and
OFAC.

 

 

 

Conditions Precedent to Funding:

 

The borrowings and other extensions of credit under the Senior Credit Facilities
on the Closing Date will be subject solely to the Funding Conditions.

 

Except with respect to borrowings and other credit extensions on the Closing
Date, each borrowing and each other extension of credit shall be subject only to
the following conditions precedent: (i) delivery of notice of borrowing or
request for issuance of letter of credit; (ii) accuracy of all representations
and warranties in all material respects (provided, that any representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)); and (iii) the absence of defaults or events
of default at the time of, or immediately after giving effect to the making of,
such extension of credit; provided, that with respect to any Incremental
Facility incurred in connection with a Limited Condition Acquisition, at the
election of the Borrower, clauses (ii) and (iii) shall be tested at the time the
agreement for such Limited Condition Acquisition is entered into.

 

 

 

Certain Funds:

 

In the event the definitive documentation for the Senior Credit Facilities is
entered into prior to the Closing Date other than an Escrow Funding (as defined
in the Fee Letter) on the date any escrow credit agreement is entered into (the
date such documentation is entered into, the “Effective Date”), then during the
period from and including the Effective Date until after the funding of the
loans on the Closing Date and the use of the proceeds thereof to consummate the
Transactions (the “Certain Funds Period”), and notwithstanding (i) that any
representation or warranty made on the Effective Date (excluding the Specified
Representations) was incorrect, (ii) any failure by the Borrower to comply with
the affirmative covenants and negative covenants, (iii) any provision to the
contrary in the definitive documentation for the Senior Credit Facilities or
otherwise, or (iv) that any condition to the occurrence of the Effective Date
may subsequently be determined not to have been satisfied, neither the Senior
Administrative Agent nor any Lender shall be entitled to (1) cancel any of its
commitments under the Senior Credit Facilities (except as set forth in
“Mandatory Commitment Reduction and Prepayment” above), (2) rescind, terminate
or cancel the definitive documentation for the Senior Credit Facilities or
exercise any right or remedy or make or enforce any claim under such definitive
documentation, the related notes, the related fee letter or that it otherwise
may have to the extent to do so would prevent, limit or delay the making of its
loan on the Closing Date and the use of the proceeds thereof to consummate the
Transactions, (3) refuse to make its loan; provided that the Funding Conditions
have been satisfied; or (4) exercise any right of set-off or counterclaim in
respect of its loan to the extent to do so would prevent, limit or delay the
making of its loan on the Closing Date and the use of the proceeds thereof to
consummate the

 

A-17

--------------------------------------------------------------------------------


 

 

 

Transactions. Notwithstanding anything to the contrary provided herein, (A) the
rights and remedies of the Lenders and the Senior Administrative Agent shall not
be limited in the event that any Funding Condition is not satisfied or waived on
the Closing Date and (B) immediately after the expiration of the Certain Funds
Period, all of the rights and remedies of the Senior Administrative Agent and
the Lenders shall be available notwithstanding that such rights were not
available prior to such time as a result of the foregoing.

 

 

 

Clean-up Period

 

From the Closing Date until the date that is 60 days thereafter, any breach of a
covenant, inaccuracy of or inability to make a representation or warranty (other
than the Specified Representations) or any default or Event of Default (other
than a Specified Event of Default) by reason of any matter or circumstance
relating to Sprint or its subsidiaries will be deemed not to be a breach of a
covenant, an inaccuracy of or failure to make a representation or warranty or a
default or Event of Default if it (i) does not have a material adverse effect on
the consolidated results of operations or financial condition of the Borrower
and its subsidiaries (including Sprint and its subsidiaries) taken as a whole,
such that the Borrower and its subsidiaries (including Sprint and its
subsidiaries) taken as a whole would be unable to perform the payment
obligations under the Senior Credit Facilities; (ii) was not knowingly procured
or approved by the Borrower; (iii) is capable of remedy and reasonable steps are
being taken to remedy it; and (iv) is not a breach of the covenants relating to
the accession of Guarantors beyond the earlier of thirty (30) days after the
Closing Date or the date on which any required Guarantor actually guarantees the
Existing T-Mobile Notes.

 

 

 

Affirmative Covenants:

 

Consistent with the Credit Agreement Documentation Principles and limited to
delivery of annual and quarterly financial statements and other information;
delivery of notices of defaults or events of default; delivery of notice of
certain ERISA events; delivery of notices of material litigation; delivery of
notices of material adverse effect; information; quarterly lender calls (which
will be satisfied by the Borrower’s routine quarterly earnings calls); payment
of obligations; maintenance of existence and compliance with laws (including
FCPA, Patriot Act and OFAC); maintenance of properties and insurance; inspection
of property and books and records; environmental laws; additional collateral and
subsidiaries; use of proceeds; further assurances; maintenance of ratings (but
no specific ratings); and designation of unrestricted subsidiaries.

 

 

 

Negative Covenants:

 

Consistent with the Credit Agreement Documentation Principles and limited to
Restricted Payments, Dividend and Other Payment Restrictions Affecting
Subsidiaries, Incurrence of Indebtedness and Issuance of Preferred Stock, Asset
Sales, Transactions with Affiliates, Liens, Business Activities and Merger,
Consolidation or Sale of Assets, with additional carve-outs including (I) a
carve-out to permit equal and ratable liens or junior liens on Collateral
securing Incremental Facilities, Incremental Notes, the Initial Secured Notes
and other Indebtedness meeting customary requirements consistent with the
Precedent Senior Credit Agreement (including refinancing debt in respect of the
foregoing) and (II)  the other changes identified on Annex II and (III) 

 

A-18

--------------------------------------------------------------------------------


 

 

 

other changes to be agreed.

 

 

 

Financial Covenants:

 

Revolving Credit Facility: Maximum First Lien Secured Net Leverage Ratio of 3.30
to 1.00, tested quarterly starting at the end of the first full fiscal quarter
following the Closing Date.

 

Term Loan Facility: None.

 

 

 

Events of Default:

 

Consistent with the Credit Agreement Documentation Principles and limited to
nonpayment of principal; nonpayment of interest, fees or other amounts (subject
to a five business day grace period); inaccuracy of representations and
warranties in any material respect; noncompliance with covenants (subject in the
case of affirmative covenants (other than use of proceeds, maintenance of the
Borrower’s existence and delivery of notices of default) to 30-day grace period
after written notice, and with respect to the financial covenant, a breach shall
only result in an event of default with respect to the Term Loan Facility when
the Lenders in respect of the Revolving Credit Facility have terminated the
commitments under the Revolving Credit Facility and accelerated any loans under
the Revolving Credit Facility then outstanding); bankruptcy and insolvency
events with respect to the Parent, the Borrower and “significant subsidiaries”;
(subject to a customary grace period for involuntary events); ERISA; change of
control triggering event; invalidity of any material Guarantees, security
interests with respect to a material portion of the collateral or the
Intercreditor Agreement, cross-acceleration and cross-payment default with
respect to material indebtedness of Parent, the Borrower or any of its
“significant subsidiaries” (or a group of restricted subsidiaries that together
would constitute a “significant subsidiary”); and unsatisfied monetary judgments
in excess of an amount to be agreed.

 

 

 

Cost and Yield Protection:

 

The credit agreement for the Senior Credit Facilities will contain cost and
yield protection provisions consistent with the Credit Agreement Documentation
Principles.

 

 

 

Defaulting Lenders:

 

The credit agreement for the Senior Credit Facilities will contain “defaulting
lender” provisions consistent with the Credit Agreement Documentation
Principles.

 

 

 

Voting Rights:

 

(x) Until the expiration of the Certain Funds Period, amendments, waivers and
consents will require only the approval of the Lead Arrangers and
(y) thereafter, amendments, waivers and consents will require the approval of
Lenders holding a majority of the aggregate amount of the loans and unused
commitments under the Senior Credit Facilities; provided that, at any time, the
consent of all affected Lenders will be required with respect to certain matters
as set forth in the Precedent Senior Credit Agreement, including (a) reductions
in the unpaid principal amount or extensions of the scheduled final maturity
date for the payment of principal of any loan, (b) reductions in interest rates
or fees or extensions of the dates for payment thereof, and (c) increases in the
amounts or extensions of the expiry date of the Lenders’ commitments, and the
consent of 100% of the Lenders will be

 

A-19

--------------------------------------------------------------------------------


 

 

 

required with respect to (i) modifications of the pro rata sharing or
“waterfall” provisions of the credit agreement and (ii) modifications to any of
the voting percentages.  Amendments and waivers of the financial covenant shall
only require the approval of Lenders holding more than 50% of the aggregate
amount of the commitments under the Revolving Credit Facility (other than any
Defaulting Lender).

 

 

 

Assignments and Participations:

 

The Borrower may not assign its rights or obligations under the Senior Credit
Facilities without the prior written consent of the Lenders.  Lenders will be
permitted to assign and sell participations in loans and commitments, subject to
the limitations set forth in the Commitment Letter and below.  Assignments will
be subject to the prior consent of (a) the Senior Administrative Agent (not to
be unreasonably withheld) and (b) the Borrower (not to be unreasonably withheld,
conditioned or delayed) except that such consent of the Borrower (x) shall not
be required (i) in the case of assignments to another Lender or an affiliate of
a Lender or to approved funds and (ii) after the occurrence and during the
continuance of a payment or bankruptcy event of default and (y) in each case,
shall be deemed to have been given if the Borrower has not responded within
10 business days of a written request for such consent.  In the case of partial
assignments (other than to another Lender or to an affiliate of a Lender), the
minimum assignment amount will be US$1,000,000 unless otherwise agreed by the
Borrower and the Senior Administrative Agent.  Each assignment will be subject
to the payment of a service fee of US$3,500 to the Senior Administrative Agent
by the parties to such assignment.  Lenders may sell participations without
restriction, and participants will have benefits with regard to yield protection
and increased costs consistent with the Precedent Senior Credit Agreement. 
Voting rights of participants will be limited consistent with the Precedent
Senior Credit Agreement. Unless the Borrower otherwise agrees in writing, each
Lender shall at all times retain exclusive control over all its rights and
obligations with respect to the Senior Credit Facilities and its commitments in
respect thereof, including all rights with respect to consents, modifications,
supplements, waivers and amendments of the definitive documentation with respect
to the Senior Credit Facilities.  The Senior Credit Facilities will contain
customary restrictions on assignment to Disqualified Lenders.

 

 

 

Expenses and Indemnification:

 

The Borrower will pay (a) all reasonable and documented out-of-pocket expenses
of the Senior Administrative Agent, the Initial Lenders and the Lead Arrangers
and their affiliates associated with (i) the arrangement and syndication of the
Senior Credit Facilities and (ii) the preparation, execution and delivery of the
credit documentation and any amendment or waiver with respect thereto (including
the reasonable fees, charges and disbursements of one firm of outside counsel
(and, if deemed reasonably necessary by such persons, one firm of regulatory
counsel and/or one firm of local counsel in each appropriate jurisdiction)),
(b) all reasonable and documented out-of-pocket expenses of the Senior
Administrative Agent in connection with the administration (other than routine
administrative procedures and excluding costs and expenses relating to
assignments and participations of lenders) of the credit

 

A-20

--------------------------------------------------------------------------------


 

 

 

documentation and (c) all reasonable and documented out-of-pocket expenses of
the Senior Administrative Agent and the Lenders (including the fees, charges and
disbursements of counsel) in connection with the enforcement of the credit
documentation.

 

The Borrower will indemnify the Senior Administrative Agent, the Lead Arrangers,
the other Lenders and their affiliates, and each of the respective officers,
directors, employees, advisors, agents and controlling persons of the foregoing,
and hold them harmless from and against all losses, claims, damages and
liabilities, and reasonable and documented out of pocket expenses reasonably
related thereto (including reasonable and documented fees, disbursements and
other charges of one firm of outside counsel (and, if deemed reasonably
necessary by such persons, one firm of regulatory counsel and/or one firm of
local counsel in each appropriate jurisdiction, and, in the case of an actual or
perceived conflict of interest for any indemnitee, one firm of counsel (and, if
deemed reasonably necessary by such indemnitee, one firm of regulatory and/or
one firm of local counsel in each appropriate jurisdiction) for such indemnitee)
and liabilities arising in connection with the Senior Credit Facilities and the
transactions contemplated hereby (including the Acquisition), except to the
extent such costs, expenses and liabilities (a) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such indemnitee, any of
its Related Persons or a material breach of the definitive documentation for the
Senior Credit Facilities of such indemnitee or any of its Related Persons or
(b) result from any claim, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its affiliates and that is
brought by an indemnitee against any other indemnitee other than claims against
the Senior Administrative Agent or any Initial Lender or Lead Arranger in its
capacity in fulfilling its role as an agent or arranger or any other similar
role under the Senior Credit Facilities.  No party to the definitive credit
agreement for the Senior Credit Facilities shall be liable for any special,
indirect, consequential or punitive damages in connection with the Senior Credit
Facilities, the definitive credit agreement for the Senior Credit Facilities or
its activities related thereto; provided that nothing contained in this sentence
will limit the Borrower’s indemnity and reimbursement obligations set forth in
this section.

 

 

 

Governing Law and Jurisdiction:

 

New York; provided that (a) the interpretation of Material Adverse Effect and
whether a Material Adverse Effect has occurred, (b) the accuracy of any Business
Combination Agreement Representations and whether as a result of a breach
thereof the Borrower (or any of the Borrower’s subsidiaries) has the right under
the Business Combination Agreement not to consummate the Acquisition as a result
of such representations in the Business Combination Agreement being inaccurate
and (c) whether the Acquisition has been consummated in accordance with the
Business Combination Agreement, shall be governed by, and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any

 

A-21

--------------------------------------------------------------------------------


 

 

 

jurisdiction other than the State of Delaware.

 

 

 

Bail-In:

 

The definitive documentation for the Senior Credit Facilities will contain a
customary Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

 

 

Counsel to Lead Arrangers and Senior Administrative Agent:

 

Cahill Gordon & Reindel LLP

 

A-22

--------------------------------------------------------------------------------


 

ANNEX I

 

Interest Rates:

 

Interest will be payable on loans under the Term Loan Facility at the following
rates per annum:

 

(a)      in the case of Eurodollar loans, Adjusted LIBOR plus the Applicable
Margin per annum, and

 

(b)      in the case of ABR loans, the ABR plus the Applicable Margin per annum.

 

 

 

 

 

Interest will be payable on loans under the Revolving Credit Facility at the
following rates per annum:

 

(a)      in the case of Eurodollar loans, Adjusted LIBOR plus the Applicable
Margin per annum, and

 

(b)      in the case of ABR loans, the ABR plus the Applicable Margin per annum.

 

As used herein:

 

“Adjusted LIBOR” means the London Interbank Offered Rate (adjusted for statutory
reserve requirements); provided that Adjusted LIBOR shall in all cases not be
less than 0%. The definitive documentation for the Senior Credit Facilities
shall include successor LIBOR provisions reasonably acceptable to the Senior
Administrative Agent and the Borrower.

 

“ABR” means the highest of (a) the Senior Administrative Agent’s Prime Rate,
(b) the Federal Funds Effective Rate plus ½ of 1% and (c) the Adjusted LIBOR for
a one month interest period on any day plus 1%.

 

“Applicable Margin” means (x) with respect to the Term Loan Facility, Adjusted
LIBOR plus 1.75% or ABR plus 0.75% and (y) with respect to the Revolving Credit
Facility, Adjusted LIBOR plus 1.25% or ABR plus 0.25%.

 

From and after the date of delivery of the Borrower’s financial statements for
the first full fiscal quarter ended after the Closing Date, (i) interest rate
margins under the Term Loan Facility will be subject to one 25 bps reduction
based upon a First Lien Secured Net Leverage Ratio level to be agreed (the “Term
Loan Pricing Step-Down”) and (ii) interest rate margins under the Revolving
Credit Facility will be subject to an agreed amount of 25 bps reductions based
upon First Lien Secured Net Leverage Ratio levels to be agreed.

 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each

 

A-I-1

--------------------------------------------------------------------------------


 

 

 

change in the Prime Rate to be effective as of the date of publication in The
Wall Street Journal of a “Prime Lending Rate” that is different from that
published on the preceding domestic business day); provided, that in the event
that The Wall Street Journal shall, for any reason, fail or cease to publish the
Prime Lending Rate, the Senior Administrative Agent shall choose a reasonably
comparable index or source to use as the basis for the Prime Lending Rate.

 

From and after the Closing Date, the Borrower shall pay a commitment fee
calculated on the average daily unused portion of the Revolving Credit Facility
at the rate per annum of 0.375%, with one 12.5bps step-up and one 12.5bps
step-down at First Lien Secured Net Leverage levels to be agreed.

 

The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Revolving Credit Loans made or maintained as Eurodollar loans on the face amount
of each such Letter of Credit.  Such commission shall be shared ratably among
the Lenders participating in the Revolving Credit Facility and shall be payable
quarterly in arrears.

 

In addition to letter of credit commissions, a fronting fee calculated at a rate
per annum to be agreed upon by the Borrower and the Issuing Lender on the face
amount of each Letter of Credit shall be payable quarterly in arrears to the
Issuing Lender for its own account.  In addition, customary (as determined by
the Issuing Lender) administrative, issuance, amendment, payment and negotiation
charges shall be payable to the Issuing Lender for its own account.

 

 

 

Eurodollar Interest Periods:

 

At the Borrower’s option, 1, 2, 3 or 6 months (or, if agreed by all relevant
Lenders, 12 months).  Interest on Eurodollar loans will be payable on the last
day of each interest period and upon repayment or prepayment.

 

 

 

Interest Rate Basis:

 

Interest on Eurodollar loans will be payable in arrears on the basis of a
360-day year (calculated on the basis of the actual number of days elapsed). 
Interest on ABR loans will be payable quarterly in arrears on the basis of a
365/366-day year when ABR is based on the Senior Administrative Agent’s Prime
Rate and otherwise on a 360-day year (in each case calculated on the basis of
the actual number of days elapsed).

 

 

 

Default Rate:

 

With respect to overdue principal, the applicable interest rate plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR loans under the Senior Credit Facilities plus 2.00% per annum.

 

A-I-2

--------------------------------------------------------------------------------


 

ANNEX II

 

Certain Changes to Covenants, Financial Definitions and Other Terms

 

Financial Definitions

 

·                  The definition of “Consolidated Cash Flow” shall (i) include
an addback for run rate cost savings, operating expense reductions and synergies
related to the Transactions for a period of 36 months after the Closing Date and
other specified transactions for a period of 24 months after the date of the
applicable specified transaction, which for the avoidance of doubt shall be
uncapped, (ii) remove any dollar caps with respect to the addback for
extraordinary non-recurring items and (iii) for the avoidance of doubt, not
include any dollar cap with respect to the addback for new market losses.

 

Negative Covenants

 

·                  The starter “builder basket” in the restricted payments
covenant to be set at an amount equal to amount available on the Closing Date
under the Reference Notes.

 

·                  The restricted payment covenant to permit distributions of
investments in unrestricted subsidiaries (other than an unrestricted subsidiary
the primary assets of which are cash and cash equivalents).

 

·                  The debt covenant shall permit 200% of Contribution Debt (as
defined in the Reference Notes).

 

·                  The “ratio debt” carve-out will include a “no worse than”
prong in connection with a permitted acquisition or investment.

 

·                  Covenants to include reclassification and reallocation
provisions, including automatic reclassification when ratio-based baskets become
available.

 

·                  “Fair Market Value” definition to permit any sale or
disposition in connection with the Acquisition.

 

·                  Liens covenant to include carveout permitting liens on assets
of non-guarantor subsidiaries securing obligations of non-guarantor
subsidiaries.

 

·                  To the extent any numerical baskets are used together with
any ratio-based baskets in a single transaction or series of related
transactions, the Senior Credit Facilities shall provide that compliance with
the applicable ratio or the portion of such indebtedness or other applicable
transaction under any ratio-based baskets shall first be calculated without
giving effect to amounts being used pursuant to any numerical baskets.

 

·                  All numerical baskets in the Senior Credit Facilities shall
include growers based on an equivalent percentage of LTM Consolidated Cash Flow
or total assets (as elected by the Borrower prior to the commencement of general
syndication).

 

·                  Negative covenants to permit unlimited accounts receivable
securitization

 

A-II-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROJECT LAKES
US$19.0 Billion Secured Bridge Loan Facility(5)

Summary of Terms and Conditions(6)

 

Borrower:

T-Mobile USA, Inc., a Delaware corporation (the “Borrower”).

 

 

Facility:

US$19.0 billion senior secured 364-day bridge loan facility (the “Secured Bridge
Facility”).  The amount of the Secured Bridge Facility shall be automatically
increased by the amount set forth in any Reallocation Notice delivered by the
Borrower to the Lead Arrangers.

“Reallocation Notice” means a notice delivered at any time by the Borrower to
the Lead Arrangers at any time on or prior to the Closing Date, pursuant to
which the Borrower may unilaterally reallocate all or a portion of the
then-outstanding commitments under the Unsecured Bridge Facility for commitments
under the Secured Bridge Facility.  Upon delivery of the Reallocation Notice to
the Lead Arrangers, the amount of commitments specified in the Reallocation
Notice under the Unsecured Bridge Facility (which amount shall not exceed the
amount of commitments then outstanding under the Unsecured Bridge Facility)
shall automatically be deemed to become commitments under the Secured Bridge
Facility for all purposes of the Commitment Letter and the Term Sheets (with
commitments of lenders under the Unsecured Bridge Facility reallocated on a pro
rata basis based on their aggregate then-existing commitments under the
Unsecured Bridge Facility), and the amount of the Unsecured Bridge Facility and
the Secured Bridge Facility shall be decreased and increased, respectively, by
such reallocated amount.  The Borrower may deliver a Reallocation Notice on one
or more occasions and shall deliver a Reallocation Notice to the extent required
by the Fee Letter .

 

 

Joint Lead Arrangers
and Joint Lead Bookrunners:

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM (in such capacities, the “Lead
Arrangers”).

 

 

Administrative and Collateral Agent:

GS Bank (in such capacities, the “Secured Bridge Administrative Agent” and the
“Secured Bridge Collateral Agent”).

 

 

Syndication Agents:

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM

 

 

Lenders:

A syndicate of lenders reasonably acceptable to the Borrower, including
Barclays, CS, DBCI, Goldman Sachs, MSSF and RBC and excluding Disqualified
Lenders (collectively, the “Lenders”).

 

 

Availability:

The Secured Bridge Facility will be available in a single drawing on the Closing
Date.  Amounts borrowed under the Secured Bridge Facility

 

--------------------------------------------------------------------------------

(5)                                 Subject to increase per Reallocation Notice.

 

(6)                                 Capitalized terms used but not otherwise
defined in this Exhibit B have the meanings assigned thereto in the Commitment
Letter to which this Exhibit B is attached, including the other exhibits
thereto.

 

B-1

--------------------------------------------------------------------------------


 

 

that are repaid or prepaid may not be reborrowed.

 

 

Guarantors:

Same as Senior Credit Facilities.

 

 

Security:

Same as Senior Credit Facilities.

 

 

Unrestricted Subsidiaries:

Same as Senior Credit Facilities.

 

 

Use of Proceeds:

The proceeds of the Secured Bridge Facility will be used by the Borrower on the
Closing Date, together with cash on hand and drawings on other committed
financing, to finance the Refinancing and the other Transactions, and otherwise
for working capital and general corporate purposes of the Borrower and its
subsidiaries (including permitted acquisitions, capital expenditures and
permitted distributions).

 

 

Maturity:

The Secured Bridge Facility will mature on the day that is 364 days after the
Closing Date (the “Initial Maturity Date”), provided that the Initial Maturity
Date may be extended to the date that is 546 days after signing, and
subsequently may be further extended to the date that is 728 days after signing
(any such extended date the “Extension Maturity Date”) upon three business days
prior written notice by the Borrower to the Secured Bridge Administrative Agent
so long as no payment or bankruptcy event of default has occurred and is
continuing and the applicable Extension Fee and all other interest and fees due
and payable on or prior to the Initial Maturity Date or the first Extension
Maturity Date, as the case may be, shall have been paid by the Borrower. The
Secured Bridge Facility shall have no required amortization.

 

 

Interest Rates and Fees:

As set forth on Annex I hereto.

 

 

Optional Commitment Reduction and Prepayment:

The Borrower will be permitted, upon written notice, to terminate in whole, or
from time to time reduce in part, the commitments of the Lenders under the
Secured Bridge Facility without penalty, in minimum amounts equal to the lesser
of US$50,000,000 and the commitment of such Lender outstanding and in integral
multiples of US$10,000,000 over US$50,000,000.

 

 

 

The Borrower will be permitted, upon same day notice for ABR loans and at least
three business days’ notice for Eurodollar loans, to prepay loans under the
Secured Bridge Facility in whole or in part, in minimum amounts equal to the
lesser of US$50,000,000 and the amount outstanding and in integral multiples of
US$10,000,000 over US$50,000,000.

 

 

Mandatory Commitment Reduction and Prepayment:

Commitments will be reduced, and loans will be required to be prepaid under the
Secured Bridge Facility in an aggregate amount equal to:

 

a.              100% of the Net Cash Proceeds received by the Borrower or any of
its subsidiaries (but not, for the avoidance of doubt, any Net Cash Proceeds
received by Sprint or any of its subsidiaries prior to the Closing Date) from
any Debt Incurrence (as defined below) in excess of the Cap (as defined below)
after the date of the Commitment Letter to which this Exhibit B is attached,

 

B-2

--------------------------------------------------------------------------------


 

 

whether before or after the Closing Date, other than any unsecured debt the
proceeds of which are used to reduce commitments or repay loans under the
Unsecured Bridge Facility;

 

b.              100% of the Net Cash Proceeds received by the Borrower or any of
its subsidiaries (but not, for the avoidance of doubt, any Net Cash Proceeds
received by Sprint or any of its subsidiaries prior to the Closing Date) from
any sale or other disposition of assets (including proceeds from the issuance or
sale of equity interest in any subsidiary of the Borrower) resulting in Net Cash
Proceeds in excess of the Cap consummated after the date of the Commitment
Letter to which this Exhibit B is attached, whether before or after the Closing
Date, other than (i) dispositions (including sale-leaseback transactions) in the
ordinary course of business or consistent with past practice, (ii) dispositions
of inventory, used or surplus equipment, and cash or cash equivalents, (iii) any
disposition or series of related dispositions that does not result in Net Cash
Proceeds exceeding US$250,000,000 for such disposition or any series of related
dispositions, (iv) any disposition by any subsidiary that is a foreign
subsidiary (to the extent the application of such proceeds would be subject to
local law or organizational document restrictions or material adverse tax
consequences; provided that the Borrower shall have used commercially reasonable
efforts to eliminate or minimize such restrictions or consequences), (v) any
disposition from or to a restricted subsidiary of the Borrower, and (vi) such
other exceptions as may be agreed by the Lead Arrangers and set forth in the
definitive credit agreement for the Secured Bridge Facility, and subject to the
right to reinvest (or to commit to reinvest) any such proceeds within one year
of the receipt thereof; and

 

c.               on or prior to the Closing Date only, the amount of any
Specified Reduction (as defined in the Fee Letter) not applied to reduce the
Unsecured Bridge Facility.

 

 

 

“Cap” means One Billion Dollars (US$1,000,000,000) in the aggregate, less the
amount of any Net Cash Proceeds received and not applied to reduce the
commitments, or prepay the loans, under the Secured Bridge Facility in reliance
on the Cap as set forth above.

 

“Debt Incurrence” means any incurrence of debt for borrowed money pursuant to an
issuance of notes or a borrowing of a term loan, in each case by the Borrower or
any of its subsidiaries (and for the purposes of the penultimate sentence of
paragraph 5 of the Commitment Letter, Sprint or any of its subsidiaries), other
than:

 

a.              debt under the Facilities;

 

b.              any debt, whether incurred before or after the Closing Date,
permitted to be incurred or that would have been permitted to

 

B-3

--------------------------------------------------------------------------------


 

 

be incurred by Section 5.1(a)(viii) (except, on or after the Closing Date, any
debt (I) under subclause (B) thereof other than within 12 months of the existing
maturity date of such indebtedness (but without giving effect to the proviso to
Section 5.1(a)(viii))) and (II) under subclause (E) thereof) or
Sections 5.1(b)(viii)(A), (B) (only within 12 months of the existing maturity
date of such indebtedness unless the Majority Bridge Lead Arrangers (as defined
in the Fee Letter) approve in their sole discretion), (C), (D) and (F) of the
Business Combination Agreement;

 

c.               [reserved]; and

 

d.              such other exceptions as may be agreed by the Lead Arrangers and
set forth in the definitive documentation for the Secured Bridge Facility.

 

“Net Cash Proceeds” means, with respect to any event, the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds actually
received by the Borrower or its domestic subsidiaries in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of the sum, without duplication, of (i) all fees and expenses
incurred in connection with such event by the Borrower and its subsidiaries,
(ii) in the case of a sale, transfer, lease or other disposition (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding) of an asset, the amount of all payments required to be made
by the Borrower and its subsidiaries as a result of such event to repay
Indebtedness secured by such asset, (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Borrower and its subsidiaries, and
the amount of any reserves established by the Borrower and its subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by the Borrower), and (iv) payments to retire any
debt for borrowed money that is required to be repaid in connection with such
event.

 

Notwithstanding the foregoing, the Borrower shall have the option to reduce the
commitments in respect of any of the Senior Credit Facilities (or, if such
Senior Credit Facilities have been funded, to repay any of the loans thereunder
and in the case of the Revolving Credit Facility, to be accompanied by a
permanent commitment reduction) in lieu of any such mandatory reduction of the
Secured Bridge Facility otherwise required.

 

 

Prepayments Generally:

All prepayments of loans under the Secured Bridge Facility will be subject to,
in the case of Eurodollar loans, compensation for breakage costs incurred by the
Lenders if occurring other than on the last day of

 

B-4

--------------------------------------------------------------------------------


 

 

an interest period, but otherwise without penalty.

 

 

Documentation:

The Secured Bridge Facility will be documented under a credit agreement that
will be consistent with this Exhibit B and will be substantially similar to the
Credit Agreement for the Senior Credit Facilities, with (v) negative covenants
as described below, (w) such changes thereto as are necessary or reasonably
appropriate to reflect the terms set forth in this Exhibit B and in the
Commitment Letter to which this Exhibit B is attached, (x) adjustments to be
mutually agreed to reflect administrative and operational requirements of the
Secured Bridge Administrative Agent, (y) adjustments to mechanical provisions to
reflect the nature of the facility as a bridge loan and to remove the revolver,
and (z) modify the definition of “Change of Control” to provide that (1) no
Change of Control will occur if the resultant surviving corporation of a public
company merger is not more than 50% owned by any single “person” or “group,”
(2) both Moody’s and S&P (the “Rating Agencies”) must publicly state that a
ratings downgrade was caused by the applicable transaction in order for such
transaction to constitute a Change of Control Event, (3) so long as the Borrower
maintains an investment grade rating from either Ratings Agency, no “Change of
Control” will be deemed to occur and (4) if the Secured Bridge Facility ceases
to be rated by either Ratings Agency, the Borrower is permitted to replace
either Ratings Agency with Fitch Ratings, Inc. (“Fitch”).

 

 

Representations
and Warranties:

Same as Senior Credit Facilities.

 

 

Conditions Precedent
to Funding:

The borrowing under the Secured Bridge Facility will be subject solely to the
Funding Conditions.

 

 

Certain Funds:

In the event the definitive documentation for the Secured Bridge Facility is
entered into prior to the Closing Date (the date such documentation is entered
into, the “Effective Date”), then during the period from and including the
Effective Date until after the funding of the loans on the Closing Date and the
use of the proceeds thereof to consummate the Transactions (the “Certain Funds
Period”), and notwithstanding (i) that any representation or warranty made on
the Effective Date (excluding the Specified Representations) was incorrect,
(ii) any failure by the Borrower to comply with the affirmative covenants and
negative covenants, (iii) any provision to the contrary in the definitive
documentation for the Secured Bridge Facility or otherwise or (iv) that any
condition to the occurrence of the Effective Date may subsequently be determined
not to have been satisfied, neither the Secured Bridge Administrative Agent nor
any Lender shall be entitled to (1) cancel any of its commitments under the
Secured Bridge Facility (except as set forth in “Mandatory Commitment Reduction
and Prepayment” above), (2) rescind, terminate or cancel the definitive
documentation for the Secured Bridge Facility or exercise any right or remedy or
make or enforce any claim under such definitive documentation, the related
notes, the related fee letter or that it otherwise may have to the extent to do
so would prevent, limit or delay the making of its loan on the Closing Date and
the use of the proceeds

 

B-5

--------------------------------------------------------------------------------


 

 

thereof to consummate the Transactions, (3) refuse to make its loan; provided
that the Funding Conditions have been satisfied; or (4) exercise any right of
set-off or counterclaim in respect of its loan to the extent to do so would
prevent, limit or delay the making of its loan on the Closing Date and the use
of the proceeds thereof to consummate the Transactions. Notwithstanding anything
to the contrary provided herein, (A) the rights and remedies of the Lenders and
the Secured Bridge Administrative Agent shall not be limited in the event that
any Funding Condition is not satisfied or waived on the Closing Date and
(B) immediately after the expiration of the Certain Funds Period, all of the
rights and remedies of the Secured Bridge Administrative Agent and the Lenders
shall be available notwithstanding that such rights were not available prior to
such time as a result of the foregoing.

 

 

Clean-up Period

From the Closing Date until the date that is 60 days thereafter, any breach of a
covenant, inaccuracy of or inability to make a representation or warranty
(excluding the Specified Representations) or any default or Event of Default
(other than any Specified Event of Default) by reason of any matter or
circumstance relating to Sprint or its Subsidiaries will be deemed not to be a
breach of a covenant, an inaccuracy of or failure to make a representation or
warranty or a default or Event of Default if it (i) does not have a material
adverse effect on the consolidated results of operations or financial condition
of the Borrower and its subsidiaries (including Sprint and its subsidiaries)
taken as a whole, such that the Borrower and its subsidiaries (including Sprint
and its subsidiaries) taken as a whole would be unable to perform the payment
obligations under the Secured Bridge Facility; (ii) was not knowingly procured
or approved by the Borrower; (iii) is capable of remedy and reasonable steps are
being taken to remedy it and (iv) is not a breach of the covenants relating to
the accession of Guarantors beyond the earlier of thirty (30) days after the
Closing Date or the date on which any required Guarantor actually guarantees the
Existing T-Mobile Notes.

 

 

Affirmative Covenants:

Same as Senior Credit Facilities.

 

 

Negative Covenants:

Limited to (i) limitation on mergers, consolidations or transfers of assets
substantially as an entirety of the Borrower and (ii) limitation on liens, in
each case in a manner no less favorable to the Borrower than the indenture
relating to the Reference Notes. The Secured Bridge Facility will also treat as
unrestricted any subsidiary of the Borrower that is designated as an
“unrestricted subsidiary” under the Senior Credit Facilities.

 

 

Financial Covenants:

None.

 

 

Events of Default:

Limited to nonpayment of principal; nonpayment of interest, fees or other
amounts (subject to a five business day grace period); inaccuracy of
representations and warranties in any material respect; noncompliance with
covenants (subject in the case of affirmative covenants (other than use of
proceeds, maintenance of the Borrower’s existence and delivery of notices of
default) to 30-day grace period after written notice); bankruptcy and insolvency
events with respect to the Parent, the Borrower and “significant subsidiaries”
(subject to a

 

B-6

--------------------------------------------------------------------------------


 

 

customary grace period for involuntary events); ERISA; change of control;
invalidity of any material Guarantees, security interests with respect to a
material portion of  the collateral or the Intercreditor Agreement,
cross-acceleration and cross-payment default with respect to material
indebtedness of the Borrower and its “significant subsidiaries” (or a group of
restricted subsidiaries that would together constitute a “significant
subsidiary”); and unsatisfied monetary judgments in excess of an amount to be
agreed.

 

 

Cost and Yield Protection:

Same as Senior Credit Facilities.

 

 

Defaulting Lenders:

Same as Senior Credit Facilities.

 

 

Voting Rights:

(x) Until the expiration of the Certain Funds Period, amendments, waivers and
consents will require only the approval of the Lead Arrangers and
(y) thereafter, amendments, waivers and consents will require the approval of
Lenders holding a majority of the aggregate amount of the loans and unused
commitments under the Secured Bridge Facility; provided that, at any time, the
consent of all affected Lenders will be required with respect to certain
customary matters, including (a) reductions in the unpaid principal amount or
extensions of the scheduled final maturity date for the payment of principal of
any loan, (b) reductions in interest rates or fees or extensions of the dates
for payment thereof and (c) increases in the amounts or extensions of the expiry
date of the Lenders’ commitments, and the consent of 100% of the Lenders will be
required with respect to (i) modifications of the pro rata sharing or
“waterfall” provisions of the credit agreement and (ii) modifications to any of
the voting percentages.

 

 

Assignments and Participations:

Same as Senior Credit Facilities.

 

 

Expenses and Indemnification:

Same as Senior Credit Facilities.

 

 

Governing Law and Jurisdiction:

Same as Senior Credit Facilities.

 

 

Bail-In

Same as Senior Credit Facilities.

 

 

Counsel to Lead Arrangers and Secured Bridge Administrative Agent:

Cahill Gordon & Reindel LLP

 

B-7

--------------------------------------------------------------------------------


 

ANNEX I

 

Duration Fees:

The Borrower will pay to each Lender on each of the dates set forth below, or,
if any such date is not a business day, on the first succeeding business day
after such date, a Duration Fee equal to the applicable percentage set forth
below of the aggregate principal amount of such Lender’s loans under the Secured
Bridge Facility outstanding on such date:

 

 

 

 

Date

 

Duration Fee Percentage

 

 

 

 

90 days after the Closing Date

 

0.50

%

 

 

 

180 days after the Closing Date

 

0.50

%

 

 

 

270 days after the Closing Date

 

0.50

%

 

 

 

364 days after the Closing Date

 

0.50

%

 

 

 

Extension Fee:

The Borrower will pay to each Lender an extension fee (each such fee, an
“Extension Fee”) in an amount equal to (i) 0.25% of the aggregate principal
amount of the loans under the Secured Bridge Facility outstanding on the Initial
Maturity Date which have been extended to the first Extension Maturity Date and
(ii) 0.25% of the aggregate principal amount of the loans under the Secured
Bridge Facility outstanding on the first Extension Maturity Date which have been
extended to the final Extension Maturity Date. The Extension Fee shall be due
and payable on the date of the applicable extension.

 

After the Initial Maturity Date, the Borrower will pay to each Lender on each of
the dates set forth below, or, if any such date is not a business day, on the
first succeeding business day after such date, a Duration Fee equal to the
applicable percentage set forth below of the aggregate principal amount of such
Lender’s loans under the Secured Bridge Facility outstanding on such date:

 

 

 

 

Date

 

Duration Fee Percentage

 

 

 

 

90 days after the first Initial Maturity Date

 

0.75

%

 

 

 

180 days after the Initial Maturity Date

 

0.75

%

 

 

 

270 days after the Initial Maturity Date

 

0.75

%

 

 

B-I-1

--------------------------------------------------------------------------------


 

Interest Rates:

Interest will be payable on loans under the Secured Bridge Facility at the
following rates per annum:

 

(a)                 in the case of Eurodollar loans, Adjusted LIBOR plus 1.25%
per annum, and

 

(b)                 in the case of ABR loans, the ABR plus 0.25% per annum.

 

 

 

The interest margins shall increase by an additional 25 basis points at the
beginning of each three-month period subsequent to the initial three-month
period for so long as the loans under the Secured Bridge Facility are
outstanding.

 

As used herein:

 

“Adjusted LIBOR” means the London Interbank Offered Rate (adjusted for statutory
reserve requirements); provided that Adjusted LIBOR shall in all cases not be
less than 0%. The definitive documentation for the Secured Bridge Facility shall
include successor LIBOR provisions reasonably acceptable to the Secured Bridge
Administrative Agent and the Borrower.

 

“ABR” means the highest of (a) the Secured Bridge Administrative Agent’s Prime
Rate, (b) the Federal Funds Effective Rate plus ½ of 1% and (c) the Adjusted
LIBOR for a one month interest period on any day plus 1%.

 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each change in the Prime Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Secured Bridge Administrative Agent
shall choose a reasonably comparable index or source to use as the basis for the
Prime Lending Rate.

 

 

Eurodollar Interest Periods:

At the Borrower’s option, 1, 2, 3 or 6 months (or, if agreed by all relevant
Lenders, 12 months).  Interest on Eurodollar loans will be payable on the last
day of each interest period and upon repayment or prepayment.

 

 

Interest Rate Basis:

Interest on Eurodollar loans will be payable in arrears on the basis of a
360-day year (calculated on the basis of the actual number of days elapsed). 
Interest on ABR loans will be payable quarterly in arrears on the basis of a
365/366-day year when ABR is based on the Secured Bridge Administrative Agent’s
Prime Rate and otherwise on a 360-day year (in each case calculated on the basis
of the actual

 

B-I-2

--------------------------------------------------------------------------------


 

 

 number of days elapsed).

 

 

Default Rate:

With respect to overdue principal, the applicable interest rate plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR loans under the Secured Bridge Facility plus 2.00% per annum.

 

 

B-I-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROJECT LAKES
US$8.0 Billion Senior Unsecured Bridge Loan Facility

Summary of Terms and Conditions(7)

 

Borrower:

 

T-Mobile USA, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Facility:

 

US$4.0 billion 8-year senior unsecured bridge loan facility (the “8 Year
Unsecured Bridge Facility”, and the loans thereunder, the “8 Year Unsecured
Bridge Loans”) and a US$4.0 billion 10-year senior unsecured bridge loan
facility (the “10 Year Unsecured Bridge Facility”, and the loans thereunder, the
“10 Year Unsecured Bridge Loans”). The 8 Year Unsecured Bridge Facility and the
10 Year Unsecured Bridge Facility are collectively referred to herein as the
“Unsecured Bridge Facility” and the 8 Year Unsecured Bridge Loans and the 10
Year Unsecured Bridge Loans are collectively referred to herein the “Unsecured
Bridge Loans”).

 

 

 

Joint Lead Arrangers and Joint Lead Bookrunners:

 

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM (in such capacities, the “Lead
Arrangers”).

 

 

 

Administrative Agent:

 

An affiliate of a Lead Arranger appointed by the Borrower will act as sole
administrative agent (in such capacity, the “Unsecured Bridge Administrative
Agent”).

 

 

 

Syndication Agents:

 

Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM

 

 

 

Lenders:

 

A syndicate of lenders reasonably acceptable to the Borrower, including
Barclays, CS, DBCI, Goldman Sachs, MSSF and RBC and excluding Disqualified
Lenders (collectively, the “Lenders”).

 

 

 

Availability:

 

Same as Secured Bridge Facility.

 

 

 

Guarantors:

 

Same as Senior Credit Facilities; provided, however, that the guarantee of the
Unsecured Bridge Loans by any SPV Holdco for which an Unsecured SPV Holdco
election has been made shall be subordinated.

 

 

 

Security:

 

None.

 

 

 

Unrestricted Subsidiaries:

 

Same as Senior Credit Facilities.

 

 

 

Use of Proceeds:

 

Same as Secured Bridge Facility.

 

 

 

Maturity:

 

Unsecured Bridge Loans that are not converted into Rollover Loans will mature on
the first anniversary of the Closing Date (the “Rollover Date”).

 

The Unsecured Bridge Facility shall have no required amortization.

 

--------------------------------------------------------------------------------

(7)         Capitalized terms used but not otherwise defined in this Exhibit C
have the meanings assigned thereto in the Commitment Letter to which this
Exhibit C is attached, including the other exhibits thereto.

 

C-1

--------------------------------------------------------------------------------


 

Conversion into Rollover Loans:

 

If the Unsecured Bridge Loans have not been previously prepaid in full on or
prior to the Rollover Date, the principal amount of such Unsecured Bridge Loans
outstanding on the Rollover Date may, at the option of the Borrower but subject
to the conditions precedent set forth in Annex I hereto, be converted into
senior unsecured rollover loans having the terms set forth in Annex I hereto
(the unsecured rollover loans in respect of the 8 Year Unsecured Bridge Loans,
the “8 Year Unsecured Bridge Rollover Loans” and the unsecured rollover loans in
respect of the 10 Year Unsecured Bridge Loans, the “10 Year Unsecured Bridge
Rollover Loans” and collectively, the “Unsecured Bridge Rollover Loans”). Any
Unsecured Bridge Loans not converted into Unsecured Bridge Rollover Loans shall
be repaid in full on the Rollover Date.

 

 

 

Exchange into Unsecured Bridge Exchange Notes:

 

Each Lender will have the right, at any time on or after the Rollover Date, upon
reasonable prior written notice, to exchange Unsecured Bridge Loans held by it
for senior unsecured bridge exchange notes of the Borrower having the terms set
forth in Annex II hereto (the unsecured exchange notes in respect of the 8 Year
Unsecured Bridge Rollover Loans, the “8 Year Unsecured Bridge Exchange Notes”
and the unsecured exchange notes in respect of the 10 Year Unsecured Bridge
Rollover Loans, the “10 Year Unsecured Bridge Exchange Notes” and collectively,
the “Unsecured Bridge Exchange Notes”). Notwithstanding the foregoing, the
Borrower will not be required to exchange Unsecured Bridge Rollover Loans for
Unsecured Bridge Exchange Notes below $100.0 million of Unsecured Bridge
Exchange Notes for the first such exchange and thereafter (unless a lesser
amount represents all outstanding Senior Extended Term Loans).

 

 

 

Interest Rates and Fees:

 

As set forth on Annex III hereto.

 

 

 

Optional Commitment Reduction and Prepayment:

 

Same as Secured Bridge Facility.

 

 

 

Mandatory Commitment Reduction and Prepayment:

 

Commitments will be reduced, and loans will be required to be prepaid under the
Unsecured Bridge Facility in an aggregate amount equal to:

 

a.              100% of the Net Cash Proceeds received by the Borrower or any of
its subsidiaries (but not, for the avoidance of doubt, any Net Cash Proceeds
received by Sprint or any of its subsidiaries prior to the Closing Date) from
any Debt Incurrence (as defined in Exhibit B) in excess of the Cap (as defined
in Exhibit B) after the date of the Commitment Letter to which this Exhibit C is
attached, whether before or after the Closing Date;

 

b.              100% of the Net Cash Proceeds received by the Borrower or any of
its subsidiaries (but not, for the avoidance of doubt, any Net Cash Proceeds
received by Sprint or any of its subsidiaries prior to the Closing Date) from
any sale or other disposition of assets (including proceeds from the issuance or
sale of equity interest in any subsidiary of the Borrower) resulting in Net Cash
Proceeds in excess of the Cap consummated after the date of

 

C-2

--------------------------------------------------------------------------------


 

 

 

the Commitment Letter to which this Exhibit C is attached, whether before or
after the Closing Date, other than (i) dispositions (including sale-leaseback
transactions) in the ordinary course of business or consistent with past
practice, (ii) dispositions of inventory, used or surplus equipment, and cash or
cash equivalents, (iii) any disposition that does not result in Net Cash
Proceeds exceeding US$250,000,000 for such disposition, (iv) any disposition by
any subsidiary that is a foreign subsidiary (to the extent the application of
such proceeds would be subject to local law or organizational document
restrictions or material adverse tax consequences; provided that the Borrower
shall have used commercially reasonable efforts to eliminate or minimize such
restrictions or consequences), (v) any disposition from or to a restricted
subsidiary of the Borrower, and (vi) such other exceptions as may be agreed by
the Lead Arrangers and set forth in the definitive credit agreement for the
Unsecured Bridge Facility, and subject to the right to reinvest (or to commit to
reinvest) any such proceeds within one year of the receipt thereof; and

 

c.               on or prior to the Closing Date only, the amount of any
Specified Reduction (as defined in the Fee Letter).

 

Notwithstanding the foregoing, other than with respect to the proceeds of
unsecured indebtedness pursuant to clause (a) above, the Unsecured Bridge
Facility shall not be required to be reduced and repaid to the extent the
Borrower optionally reduces the commitments in respect of any of the other
Facilities (or, if such Facilities have been funded, to repay any of the loans
thereunder) by the amount of such mandatory reduction of the Unsecured Bridge
Facility otherwise required hereby.

 

The Borrower may at any time unilaterally (or, as required by the Fee Letter,
shall) decrease the amount of commitments under the Unsecured Bridge Facility by
delivery by the Borrower of a Reallocation Notice (as defined in Exhibit A) to
the Lead Arrangers.

 

 

 

Prepayments Generally:

 

Same as Secured Bridge Facility.

 

 

 

Documentation:

 

The Unsecured Bridge Facility will be documented under a credit agreement to be
entered into on the Closing Date and will be substantially similar to the Credit
Agreement for the Secured Bridge Facility, with (x) negative covenants as
described below, (y) adjustments to be mutually agreed to reflect administrative
and operational requirements of the Unsecured Bridge Administrative Agent and
(z) such changes thereto as are necessary or reasonably appropriate to reflect
the terms set forth in this Exhibit C and in the Commitment Letter to which this
Exhibit C is attached (including the unsecured nature of the Unsecured Bridge
Facility).

 

 

 

Representations and Warranties:

 

Same as Secured Bridge Facility.

 

 

 

Conditions Precedent

 

The borrowing under the Unsecured Bridge Facility will be subject

 

C-3

--------------------------------------------------------------------------------


 

to Funding:

 

solely to the Funding Conditions.

 

 

 

Certain Funds:

 

In the event the definitive documentation for the Unsecured Bridge Facility is
entered into (the date such documentation is entered into, the “Effective Date”)
prior to the Closing Date, then during the period from and including the
Effective Date until after the funding of all loans requested on the Closing
Date and the use of the proceeds thereof to consummate the Transactions (the
“Certain Funds Period”), and notwithstanding (i) that any representation or
warranty made on the Effective Date (excluding the Specified Representations)
was incorrect, (ii) any failure by the Borrower to comply with the affirmative
covenants and negative covenants, (iii) any provision to the contrary in the
definitive documentation for the Unsecured Bridge Facility or otherwise or
(iv) that any condition to the occurrence of the Effective Date may subsequently
be determined not to have been satisfied, neither the Unsecured Bridge
Administrative Agent nor any Lender shall be entitled to (1) cancel any of its
commitments under the Unsecured Bridge Facility (except as set forth in
“Mandatory Commitment Reduction and Prepayment” above), (2) rescind, terminate
or cancel the definitive documentation for the Unsecured Bridge Facility or
exercise any right or remedy or make or enforce any claim under such definitive
documentation, the related notes, the related fee letter or that it otherwise
may have to the extent to do so would prevent, limit or delay the making of its
loan and the use of the proceeds thereof to consummate the Transactions,
(3) refuse to make its loan; provided that the Funding Conditions have been
satisfied; or (4) exercise any right of set-off or counterclaim in respect of
its loan to the extent to do so would prevent, limit or delay the making of its
loans and the use of the proceeds thereof to consummate the Transactions.
Notwithstanding anything to the contrary provided herein, (A) the rights and
remedies of the Lenders and the Unsecured Bridge Administrative Agent shall not
be limited in the event that any Funding Condition is not satisfied or waived on
the date such loans are required to be made and (B) immediately after the
expiration of the Certain Funds Period, all of the rights and remedies of the
Unsecured Bridge Administrative Agent and the Lenders shall be available
notwithstanding that such rights were not available prior to such time as a
result of the foregoing.

 

 

 

Clean-up Period

 

From the Closing Date until the date that is 60 days after the Closing Date, any
breach of a covenant, inaccuracy of or inability to make a representation or
warranty (excluding the Specified Representations) or any default or Event of
Default (other than any Specified Event of Default) by reason of any matter or
circumstance relating to Sprint or its Subsidiaries will be deemed not to be a
breach of a covenant, an inaccuracy of or failure to make a representation or
warranty or a default or Event of Default if it (i) does not have a material
adverse effect on the consolidated results of operations or financial condition
of the Borrower and its subsidiaries (including Sprint and its subsidiaries)
taken as a whole, such that the Borrower and its subsidiaries (including Sprint
and its subsidiaries) taken as a whole would be unable to perform the payment
obligations under the Unsecured Bridge Facility; (ii) was not knowingly procured
or approved by the Borrower; (iii) is capable of

 

C-4

--------------------------------------------------------------------------------


 

 

 

remedy and reasonable steps are being taken to remedy it; and (iv) is not a
breach of the covenants relating to the accession of Guarantors beyond the
earlier of thirty (30) days after the Closing Date or the date on which any
required Guarantor actually guarantees the Existing T-Mobile Notes.

 

 

 

Affirmative Covenants:

 

Same as Senior Credit Facilities.

 

 

 

Negative Covenants:

 

Same as Term Loan Facility (with changes to reflect the unsecured nature of the
Unsecured Bridge Facility).

 

 

 

Financial Covenants:

 

None.

 

 

 

Events of Default:

 

Same as Term Loan Facility.

 

 

 

Cost and Yield Protection:

 

Same as Senior Credit Facilities.

 

 

 

Defaulting Lenders:

 

Same as Senior Credit Facilities.

 

 

 

Voting Rights:

 

Same as Senior Credit Facilities.

 

 

 

Assignments and Participations:

 

Same as Senior Credit Facilities.

 

 

 

Expenses and Indemnification:

 

Same as Senior Credit Facilities.

 

 

 

Governing Law and Jurisdiction:

 

Same as Senior Credit Facilities

 

 

 

Bail-In

 

Same as Senior Credit Facilities.

 

 

 

Counsel to Lead Arrangers and Unsecured Bridge Administrative Agent:

 

Cahill Gordon & Reindel LLP

 

C-5

--------------------------------------------------------------------------------


 

ANNEX I

 

PROJECT LAKES
US$8.0 Billion Unsecured Bridge Loan Facility

Summary of Terms and Conditions of
Rollover Loans

 

Borrower:

 

Same as the Unsecured Bridge Facility.

 

 

 

Facility:

 

8 Year Unsecured Bridge Rollover Loans in an initial principal amount equal to
100% of the outstanding principal amount of the 8 Year Unsecured Bridge Loans on
the Rollover Date and 10 Year Unsecured Bridge Rollover Loans in an initial
principal amount equal to 100% of the outstanding principal amount of the 10
Year Unsecured Bridge Loans on the Rollover Date. Subject to the conditions
precedent set forth below, the Unsecured Bridge Rollover Loans will be available
to the Borrower to refinance the Unsecured Bridge Loans on the Rollover Date.
The Unsecured Bridge Rollover Loans will be governed by definitive documentation
that, except as set forth below, shall have the same terms as the Unsecured
Bridge Loans.

 

 

 

Interest Rate:

 

8 Year Unsecured Bridge Loans: Interest shall be payable quarterly in arrears at
a rate per annum equal to the 8 Year Unsecured Bridge Total Cap (as defined in
the Fee Letter).


10 Year Unsecured Bridge Loans: Interest shall be payable quarterly in arrears
at a rate per annum equal to the 10 Year Unsecured Bridge Total Cap (as defined
in the Fee Letter).

 

 

 

Maturity:

 

8 Year Unsecured Bridge Rollover Loans: 8 years after the Closing Date.


10 Year Unsecured Bridge Rollover Loans: 10 years after the Closing Date.

 

 

 

Optional Prepayments:

 

For so long as the Unsecured Bridge Rollover Loans have not been exchanged for
Unsecured Bridge Exchange Notes of the Borrower as provided in Annex II, they
may be prepaid at the option of the Borrower, in whole or in part, at any time,
together with accrued and unpaid interest to the prepayment date (but without
premium or penalty).

 

 

 

Mandatory Prepayments:

 

Same as the Unsecured Bridge Loans.

 

 

 

Conditions Precedent to Rollover:

 

The ability of the Borrower to convert any Unsecured Bridge Loans into Unsecured
Bridge Rollover Loans is subject to the condition that at the time of any such
refinancing, there shall exist no bankruptcy event of default or payment event
of default in respect of the Unsecured Bridge Loans.

 

C-I-1

--------------------------------------------------------------------------------


 

Covenants:

 

Same as Unsecured Bridge Exchange Notes.

 

 

 

Assignments and Participations:

 

Same as Unsecured Bridge Loans.

 

 

 

Governing Law:

 

New York.

 

 

 

Expenses and Indemnification:

 

Same as Unsecured Bridge Loans.

 

C-II-2

--------------------------------------------------------------------------------


 

ANNEX II

 

PROJECT LAKES
US$8.0 Billion Unsecured Bridge Loan Facility

Summary of Terms and Conditions of
Unsecured Bridge Exchange Notes

 

Issuer:

 

Same as the Borrower of the Unsecured Bridge Loans.

 

 

 

Guarantors:

 

Same as the Unsecured Bridge Loans.

 

 

 

Unsecured Bridge Exchange Notes:

 

The Issuer will issue the Unsecured Bridge Exchange Notes under an indenture
(the “Indenture”) (which may be the indenture for the Reference Notes) that will
include provisions consistent with the indenture for the Reference Notes, except
as set forth herein. Except as expressly set forth herein, the Unsecured Bridge
Exchange Notes shall have the same terms as the Unsecured Bridge Rollover Loans.

 

 

 

Security:

 

None.

 

 

 

Interest Rate:

 

8 Year Unsecured Bridge Exchange Notes: A per annum rate equal to the 8 Year
Unsecured Bridge Total Cap, payable semi-annually in arrears.


10 Year Unsecured Bridge Exchange Notes: A per annum rate equal to the 10 Year
Unsecured Bridge Total Cap, payable semi-annually in arrears.

 

 

 

Maturity:

 

8 Year Unsecured Bridge Exchange Notes: Same as the 8 Year Unsecured Bridge
Rollover Loans.


10 Year Unsecured Bridge Exchange Notes: Same as the 10 Year Unsecured Bridge
Rollover Loans.

 

 

 

Amortization:

 

None.

 

 

 

Optional Redemption:

 

Except as set forth in this paragraph and the next two succeeding paragraphs,
the 8 Year Unsecured Bridge Exchange Notes will be non-callable prior to the
third anniversary of the Closing Date. Thereafter, each such Unsecured Bridge
Exchange Note may be redeemed, in whole or in part, at the option of the Issuer
at a price equal to 100% of the aggregate principal amount redeemed plus accrued
and unpaid interest, if any, plus a premium equal to seventy-five percent of the
coupon on such 8 Year Unsecured Bridge Exchange Notes, with such premium
declining ratably to zero on the date that is two years prior to the maturity
date of such 8 Year Unsecured Bridge Exchange Notes.


Prior to the third anniversary of the Closing Date, the Issuer may redeem such 8
Year Unsecured Bridge Exchange Notes at a make-whole price based on the yield on
U.S. Treasury notes with a maturity closest to the third anniversary of the
Closing Date plus 50 basis points.

 

C-II-1

--------------------------------------------------------------------------------


 

 

 

Prior to the third anniversary of the Closing Date, the Issuer may redeem up to
40% of such 8 Year Unsecured Bridge Exchange Notes with an amount equal to
proceeds from any qualified equity offering at a price equal to par plus the
coupon on such 8 Year Unsecured Bridge Exchange Notes; provided, however, that
(x) 8 Year Unsecured Bridge Exchange Notes in a principal amount equal to at
least 50% of the aggregate principal amount of such 8 Year Unsecured Bridge
Exchange Notes originally issued (excluding Notes held by the Issuer and its
subsidiaries) remain outstanding after such redemption and (y) the redemption
occurs within 180 days of the date of the closing of such equity offering or the
date of contribution to the Issuer’s common equity capital made with net cash
proceeds of one or more sales of equity interests of Parent.

Except as set forth in this paragraph and the next two succeeding paragraphs,
the 10 Year Unsecured Bridge Exchange Notes will be non-callable prior to the
fifth anniversary of the Closing Date. Thereafter, each such Unsecured Bridge
Exchange Note may be redeemed, in whole or in part, at the option of the Issuer
at a price equal to 100% of the aggregate principal amount redeemed plus accrued
and unpaid interest, if any, plus a premium equal to one-half of the coupon on
such 10 Year Unsecured Bridge Exchange Notes, with such premium declining
ratably to zero on the date that is two years prior to the maturity date of such
10 Year Unsecured Bridge Exchange Notes.


Prior to the fifth anniversary of the Closing Date, the Issuer may redeem such
10 Year Unsecured Bridge Exchange Notes at a make-whole price based on the yield
on U.S. Treasury notes with a maturity closest to the fifth anniversary of the
Closing Date plus 50 basis points.


Prior to the third anniversary of the Closing Date, the Issuer may redeem up to
40% of such 10 Year Unsecured Bridge Exchange Notes with an amount equal to
proceeds from any qualified equity offering at a price equal to par plus the
coupon on such 10 Year Unsecured Bridge Exchange Notes; provided, however, that
(x) 10 Year Unsecured Bridge Exchange Notes in a principal amount equal to at
least 50% of the aggregate principal amount of such 10 Year Unsecured Bridge
Exchange Notes originally issued (excluding Notes held by the Issuer and its
subsidiaries) remain outstanding after such redemption and (y) the redemption
occurs within 180 days of the date of the closing of such equity offering or the
date of contribution to the Issuer’s common equity capital made with net cash
proceeds of one or more sales of equity interests of Parent.

 

 

 

Right to Transfer Unsecured Bridge Exchange Notes:

 

Each holder of Unsecured Bridge Exchange Notes shall have the right to transfer
its Unsecured Bridge Exchange Notes in whole or in part in compliance with
applicable law to any third parties.

 

 

 

Offer to Purchase from

 

Same as the indenture for the Reference Notes.

 

C-II-2

--------------------------------------------------------------------------------


 

Asset Sale Proceeds:

 

 

 

 

 

Offer to Purchase upon a Change of Control:

 

Same as the indenture for the Reference Notes (with changes to relevant
definitions consistent with the Senior Credit Facilities).

 

 

 

Covenants:

 

Same as Unsecured Bridge Loans.

 

 

 

Events of Default:

 

Same as the indenture for the Reference Notes.

 

 

 

Defeasance and Discharge Provisions:

 

Same as the indenture for the Reference Notes.

 

 

 

Modification:

 

Same as the indenture for the Reference Notes.

 

 

 

Registration Rights:

 

None.

 

 

 

Governing Law:

 

New York

 

C-II-3

--------------------------------------------------------------------------------


 

ANNEX III

 

Interest Rates:

 

Interest will be payable on loans under the 8 Year Unsecured Bridge Facility at
the following rates per annum:


(a)         in the case of Eurodollar loans, Adjusted LIBOR plus 3.50% per
annum, and


(b)         in the case of ABR loans, the ABR plus 2.50% per annum.

 

 

 

 

 

The interest margins shall increase by an additional 50 basis points at the
beginning of each three-month period subsequent to the initial three-month
period for so long as the loans under the 8 Year Secured Bridge Facility are
outstanding up to the 8 Year Unsecured Total Cap.
Interest will be payable on loans under the 10 Year Unsecured Bridge Facility at
the following rates per annum:


(a)         in the case of Eurodollar loans, Adjusted LIBOR plus 3.75% per
annum, and


(b)         in the case of ABR loans, the ABR plus 2.75% per annum.


The interest margins shall increase by an additional 50 basis points at the
beginning of each three-month period subsequent to the initial three-month
period for so long as the loans under the 10 Year Secured Bridge Facility are
outstanding up to the 10 Year Unsecured Total Cap.


As used herein:


“Adjusted LIBOR” means the London Interbank Offered Rate (adjusted for statutory
reserve requirements); provided that Adjusted LIBOR shall in all cases not be
less than 0%. The definitive documentation for the Unsecured Bridge Facility
shall include successor LIBOR provisions reasonably acceptable to the Unsecured
Bridge Administrative Agent and the Borrower.


“ABR” means the highest of (a) the Bridge Administrative Agent’s Prime Rate,
(b) the Federal Funds Effective Rate plus ½ of 1% and (c) the Adjusted LIBOR for
a one month interest period on any day plus 1%.


“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each change in the Prime Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day);

 

C-III-1

--------------------------------------------------------------------------------


 

 

 

provided, that in the event that The Wall Street Journal shall, for any reason,
fail or cease to publish the Prime Lending Rate, the Bridge Administrative Agent
shall choose a reasonably comparable index or source to use as the basis for the
Prime Lending Rate.

 

 

 

Eurodollar Interest Periods:

 

At the Borrower’s option, 1, 2, 3 or 6 months (or, if agreed by all relevant
Lenders, 12 months). Interest on Eurodollar loans will be payable on the last
day of each interest period and upon repayment or prepayment.

 

 

 

Interest Rate Basis:

 

Interest on Eurodollar loans will be payable in arrears on the basis of a
360-day year (calculated on the basis of the actual number of days elapsed).
Interest on ABR loans will be payable quarterly in arrears on the basis of a
365/366-day year when ABR is based on the Bridge Administrative Agent’s Prime
Rate and otherwise on a 360-day year (in each case calculated on the basis of
the actual number of days elapsed).

 

 

 

Default Rate:

 

With respect to overdue principal, the applicable interest rate plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR loans under the Bridge Facility plus 2.00% per annum.

 

C-III-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PROJECT LAKES
US$11.0 Billion Senior Secured Credit Facilities
US$19.0 Billion Senior Secured Bridge Loan Facility(8)

US$8.0 Billion Senior Unsecured Bridge Loan Facility

 

Additional Conditions Precedent(9)

 

The initial borrowings under each Facility shall be subject to the following
conditions precedent:

 

1.                                      The Acquisition shall have been
consummated, or substantially concurrently with the funding under such Facility
shall be consummated, on substantially the terms set forth in the Business
Combination Agreement without giving effect to any amendments, waivers or
consents by the Borrower or its applicable merger subsidiary (other than any
amendment, waiver or consent to any interim operating covenants of Sprint and
its subsidiaries not involving the incurrence of indebtedness or liens or the
disposition of assets) that are materially adverse to the Lenders in their
capacities as such and that have not been approved by Lead Arrangers (such
approval not to be unreasonably withheld or delayed) (it being understood and
agreed that any change in the equity consideration for the Acquisition shall be
deemed not to be materially adverse to the Lenders (so long as DT shall control
(including by proxy) a majority of the voting stock of Parent), and it being
understood further that any change to the definition of “Material Adverse Effect
on Sprint” in the Business Combination Agreement shall be deemed to be
materially adverse to the Lenders).  The Specified Representations and the
Business Combination Agreement Representations shall be true and correct in all
material respects as of the Closing Date; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such date.  The Refinancing shall have
been consummated, or substantially concurrently with the funding under the
Facilities shall be consummated.

 

2.                                      The Lead Arrangers shall have received
(a) U.S. GAAP audited consolidated balance sheets and related statements of
income (loss) or operations, stockholders’ equity and cash flows of each of the
Company and Sprint for the three most recently completed fiscal years ended at
least 90 days prior to the Closing Date and (b) U.S. GAAP unaudited consolidated
balance sheets and related statements of income (loss) or operations,
stockholders’ equity and cash flows of each of the Company and Sprint for each
subsequent fiscal quarter ended at least 45 days before the Closing Date (other
than the fourth quarter of any fiscal year and subject to normal year-end
adjustments); provided that filing of the required financial statements on
Form 10-K and Form 10-Q by the Company or Sprint will satisfy the foregoing
requirements.

 

3.                                      The Lead Arrangers shall have received a
pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Company and its subsidiaries, in a form customary for
inclusion in a confidential information memorandum used to syndicate bank credit
facility, as of and for the 12-month period ending on the last day of the most
recently completed four-fiscal quarter period for which financial statements
have been delivered pursuant to paragraph 2 above, prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statement of income).

 

--------------------------------------------------------------------------------

(8)                                 Subject to increase per Reallocation Notice.

 

(9)                                 Capitalized terms used but not otherwise
defined herein have the meanings assigned thereto in the Commitment Letter to
which this Exhibit D is attached, including the other exhibits thereto.

 

D-1

--------------------------------------------------------------------------------


 

4.                                      The Senior Administrative Agent, the
Unsecured Bridge Administrative Agent, or Secured Bridge Administrative Agent,
as applicable, shall have received a customary borrowing notice, customary
secretary’s certificates for the Borrower and each Guarantor, a customary
closing officer’s certificate as to defaults and representations, a solvency
certificate of the chief financial officer of the Borrower dated as of the
Closing Date in the form attached hereto as Exhibit E, customary legal opinions
as to the loan documents, and customary corporate opinions as to the Borrower
and the Guarantors, in each case subject to the Documentation Provision.

 

5.                                      The Lead Arrangers shall have received
at least 3 business days prior to the Closing Date, all documentation and other
information required by regulatory authorities with respect to the Borrower and
the Guarantors under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, as
reasonably requested by the Lead Arrangers in writing at least 10 business days
prior to the Closing Date.

 

6.                                      The Lead Arrangers, the Senior
Administrative Agent, the Unsecured Bridge Administrative Agent,  or Secured
Bridge Administrative Agent, as applicable, and the Lenders shall have received
(or substantially simultaneously with the initial funding of the Facilities on
the Closing Date, shall receive) all fees and expenses required to be paid on or
prior to the Closing Date pursuant to the Fee Letter or hereunder and, with
respect to expenses, invoiced to the Borrower at least three business days prior
to the Closing Date.

 

7.                                      With respect to the Senior Credit
Facilities and the Secured Bridge Facility, all documents and instruments
required to be entered into or delivered by the Borrower and the Guarantors to
create and perfect the security interests of the applicable collateral agent and
the other secured parties thereunder in the Collateral shall have been executed
and delivered and, if applicable, be in proper form for filing as and to the
extent required hereby, subject in each case to the Documentation Provision.

 

8.                                      Solely with respect to the Unsecured
Bridge Facility, (a) one or more investment banks reasonably satisfactory to the
Lead Arrangers (as defined in Exhibit C) (collectively, the “Investment Banks”)
shall have been engaged to publicly offer or privately place the Initial
Unsecured Notes, (b) the Investment Banks shall have received a customary
preliminary prospectus or preliminary offering memorandum (the “Offering
Memorandum”) related to the Initial Unsecured Notes, which shall be in customary
form or which, with respect to the description of the Initial Unsecured Notes
and any other parts thereof for which the Investment Banks’ or its advisors’
cooperation or approval is required for them to be complete, Parent shall have
used commercially reasonable efforts to cause to be completed, including using
commercially reasonable efforts to obtain all audited, unaudited, pro forma and
other financial statements and schedules of Parent, the Company, Sprint and
their respective subsidiaries of the type that would be required in a registered
public offering of such Initial Unsecured Notes on Form S-1 (in the case of an
offering pursuant to Rule 144A under the Securities Act, following delivery of a
SAS 72 representation letter by each Investment Bank), except the Offering
Memorandum does not need to include such information customarily excluded in
Rule 144A offerings including, but not limited to, information required by Item
3-10 or 3-16 of Regulation S-X or Item 402 of Regulation S-K, and Parent shall
have used its commercially reasonable efforts to arrange for delivery of drafts
of customary “comfort” letters (including “negative assurance” comfort) that
independent accountants of the Company and Sprint would be prepared to deliver
upon completion of customary procedures in connection with the offering of the
Initial Notes.  Parent shall have ensured that the Investment Banks shall have
been afforded a period (the “Unsecured Notes Marketing Period”) of at least ten
(10) consecutive business days after delivery of such complete Offering
Memorandum (at no time during which period the financial information in the
Offering Memorandum shall be “stale”) to seek to place the Initial Notes with
qualified purchasers thereof; provided that (s) May 28, 2018 shall be excluded
as a Business Day

 

D-2

--------------------------------------------------------------------------------


 

for such purposes, (t) July 4, 2018 through July 6, 2018 shall each be excluded
as a Business Day for such purposes, (u) November 22, 2018 through November 23,
2018 shall each be excluded as a Business Day for such purposes, (v) if such 10
consecutive Business Day period has not ended on or prior to August 17, 2018,
then such 10 consecutive Business Day period shall not commence prior to
September 4, 2018, (w) if such 10 consecutive Business Day period has not ended
on or prior to December 14, 2018, then such 10 consecutive Business Day period
shall not commence prior to January 2, 2019, (x) May 27, 2019 shall be excluded
as a Business Day for such purposes, (y) July 4, 2019 through July 5, 2019 shall
be excluded as a Business day for such purposes and (z) if such 10 consecutive
Business Day period has not ended on or prior to August 16, 2019, then such 10
consecutive Business Day period shall not commence prior to September 3, 2019. 
If you in good faith reasonably believe that you have delivered the items
required by clause (b) of the first sentence of this paragraph (the “Required
Notes Information”), you may deliver to the Lead Arrangers written notice to
that effect (stating when you believe you completed any such delivery), in which
case you shall be deemed to have delivered such Required Notes Information on
the date such notice is received, unless the Lead Arrangers in good faith
reasonably believe that you have not completed delivery of such Required Notes
Information and, within three business days after receipt of such notice from
you, deliver a written notice to you to that effect (stating with specificity
what Required Notes Information you have not delivered).

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SOLVENCY CERTIFICATE

 

Pursuant to the Credit Agreement, the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] of [the Borrower] (the
“Borrower”), and not individually, and without any personal liability, as
follows:

 

As of the date hereof, after giving effect to the consummation of the
Transaction, including the making of the Loans under the Credit Agreement on the
date hereof, and after giving effect to the application of the proceeds of such
Loans, he is of the opinion that:

 

a.                                      The fair value of the assets of the
Borrower and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise;

 

b.                                      The present fair saleable value of the
property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured;

 

c.                                       The Borrower and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured; and

 

d.                                      The Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital.

 

For purposes of this certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the transactions contemplated by the
Commitment Letter.

 

[Signature page follows]

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

[BORROWER]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------